 1   Isaac M. Pachulski (CA Bar No. 62337)
     Debra I. Grassgreen (CA Bar No. 169978)
 2   Gabriel I. Glazer (CA Bar No. 246384)
     PACHULSKI STANG ZIEHL & JONES LLP
 3   150 California Street, 15th Floor
     San Francisco, CA 94111
 4   Telephone: (415) 263-7000
     Facsimile: (415) 263-7010
 5   E-mail:     ipachulski@pszjlaw.com
                 dgrassgreen@pszjlaw.com
 6               gglazer@pszjlaw.com

 7   Attorneys for The Baupost Group, L.L.C., as the managing
     general partner and/or investment manager of certain
 8   entities
                                UNITED STATES BANKRUPTCY COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
     In re:                                        Case No. 19-30088 (DM)
11
     PG&E CORPORATION,                                 Chapter 11
12
                   -and-                               (Jointly Administered)
13
     PACIFIC GAS AND ELECTRIC                          JOINDER IN (A) PARTIAL OBJECTION OF AD
14   COMPANY,                                          HOC GROUP OF SUBROGATION CLAIM
                                                       HOLDERS TO MOTION OF DEBTORS
15                     Debtors.                        PURSUANT TO 11 U.S.C. §§ 502(b)(9) AND
                                                       105(a), FED. R. BANKR. P. 2002, 3003(c)(3), 5005,
16   ☐ Affects PG&E Corporation                        AND 9007, AND L.B.R. 3003-1 FOR ORDER (I)
                                                       ESTABLISHING DEADLINE FOR FILING
17   ☐ Affects Pacific Gas and Electric                PROOFS OF CLAIM, (II) ESTABLISHING THE
        Company                                        FORM AND MANNER OF NOTICE THEREOF,
18   Affects both Debtors                             AND (III) APPROVING PROCEDURES FOR
     * All papers shall be filed in the lead case,     PROVIDING NOTICE OF BAR DATE AND
19   No. 19-30088 (DM)                                 OTHER INFORMATION TO ALL CREDITORS
                                                       AND POTENTIAL CREDITORS; AND (B)
20                                                     MOTION OF THE AD HOC GROUP OF
                                                       SUBROGATION CLAIM HOLDERS
21                                                     PURSUANT TO 11 U.S.C. §§ 105(a), 107(b) AND
                                                       501 AND FED. R. BANKR. P. 3001(a) AND 9018
22                                                     FOR ENTRY OF AN ORDER APPROVING
                                                       PROPOSED MODEL OMNIBUS INSURANCE
23                                                     SUBROGATION PROOF OF CLAIM FORM
                                                       FOR SUBROGATION CLAIMS AND RELATED
24                                                     PROCEDURES
25                                                   Hearing Date: June 11, 2019
                                                     Hearing Time: 9:30 a.m. (PT)
26
                                                     Hearing Location: 450 Golden Gate Ave.,
27                                                   San Francisco, CA, Courtroom 17
                                                     Judge: Hon. Dennis Montali
28                                                   Objection Deadline: May 28, 2019

                                                         1
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256    Filed: 05/28/19     Entered: 05/28/19 17:15:22    Page 1 of
                                                 30
 1            The Baupost Group, L.L.C., as the general partner and/or investment manager for certain

 2   entities (“Baupost”) hereby submits this Joinder (the “Joinder”) in the (A) Partial Objection of Ad

 3   Hoc Group of Subrogation Claim Holders to Motion of Debtors Pursuant to 11 U.S.C. §§ 502(b)(9)

 4   and 105(a), fed. R. Bankr. P. 2002, 3003(c)(3), 5005, and 9007, and L.B.R. 3003-1 for Order (I)

 5   establishing Deadline for Filing Proofs of Claim, (II) Establishing the Form and Manner of Notice

 6   Thereof, and (III) Approving Procedures for Providing Notice of Bar Date and Other Information to

 7   All Creditors and Potential Creditors [Docket No. 2043] (the “Subrogation Group Objection”) and

 8   (B) Motion of the Ad Hoc Group of Subrogation Claim Holders Pursuant to 11 U.S.C. §§ 105(a),

 9   107(b) and 501 and Fed. R. Bankr. P. 3001(a) and 9018 for Entry of an Order Approving Proposed

10   Model Omnibus Insurance Subrogation Proof of Claim Form for Subrogation Claims and Related

11   Procedures [Docket No. 2044] (the “Subrogation Group Motion”).

12            Baupost is a substantial creditor of these estates as a holder of Subrogation Claims (as such

13   term is defined in the Subrogation Group Objection) and is a member of the Steering Committee of

14   the Ad Hoc Group of Subrogation Claim Holders. For the reasons set forth more fully in the

15   Subrogation Group Objection and Subrogation Group Motion, Baupost urges the Court to sustain the

16   Subrogation Group Objection and grant the Subrogation Group Motion which provides for an

17   appropriate model omnibus insurance subrogation proof of claim form. Among other things, the

18   Debtors’ attempt, through a procedural motion establishing a deadline to file proofs of claim, to

19   obtain disallowance of claims on grounds other than timeliness, and to place undue burdens on

20   claimants, is overreaching and should not be tolerated by this Court.

21            WHEREFORE, Baupost requests that the Court grant the relief consistent with the

22   Subrogation Group Objection and the relief requested in the Subrogation Group Motion as it

23   determines is just and proper.

24   Dated: May 28, 2019                            PACHULSKI STANG ZIEHL & JONES LLP
25                                                  /s/ Debra I. Grassgreen
                                                    Isaac M. Pachulski
26                                                  Debra I. Grassgreen
                                                    Gabriel I. Glazer
27                                                  Attorneys for The Baupost Group, L.L.C., as the
                                                    general partner and investment manager for certain
28                                                  entities

                                                         2
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256     Filed: 05/28/19    Entered: 05/28/19 17:15:22        Page 2 of
                                                  30
 1   STATE OF CALIFORNIA                    )
                                            )
 2   CITY OF SAN FRANCISCO                  )

 3           I, Oliver Carpio am employed in the city and county of San Francisco, State of California. I
     am over the age of 18 and not a party to the within action; my business address is 150 California
 4   Street, 15th Floor, San Francisco, California 94111-4500.

 5            On May 28, 2019, I caused to be served the following documents in the manner stated
     below:
 6
            JOINDER IN (A) PARTIAL OBJECTION OF AD HOC GROUP OF
 7   SUBROGATION CLAIM HOLDERS TO MOTION OF DEBTORS PURSUANT TO 11
     U.S.C. §§ 502(b)(9) AND 105(a), FED. R. BANKR. P. 2002, 3003(c)(3), 5005, AND 9007, AND
 8   L.B.R. 3003-1 FOR ORDER (I) ESTABLISHING DEADLINE FOR FILING PROOFS OF
     CLAIM, (II) ESTABLISHING THE FORM AND MANNER OF NOTICE THEREOF, AND
 9   (III) APPROVING PROCEDURES FOR PROVIDING NOTICE OF BAR DATE AND
     OTHER INFORMATION TO ALL CREDITORS AND POTENTIAL CREDITORS; AND
10   (B) MOTION OF THE AD HOC GROUP OF SUBROGATION CLAIM HOLDERS
     PURSUANT TO 11 U.S.C. §§ 105(a), 107(b) AND 501 AND FED. R. BANKR. P. 3001(a)
11   AND 9018 FOR ENTRY OF AN ORDER APPROVING PROPOSED MODEL OMNIBUS
     INSURANCE SUBROGATION PROOF OF CLAIM FORM FOR SUBROGATION
12   CLAIMS AND RELATED PROCEDURES

13                    TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                      (NEF): Pursuant to controlling General Orders and LBR, the foregoing
14                    document was served by the court via NEF and hyperlink to the document. On
15
                     May 28, 2019, I checked the CM/ECF docket for this bankruptcy case or
                      adversary proceeding and determined that the following persons are on the
                      Electronic Mail Notice List to receive NEF transmission at the email addresses
16                    stated below
17
                      (BY MAIL) I am readily familiar with the firm’s practice of collection and
18                    processing correspondence for mailing. Under that practice it would be
                      deposited with the U.S. Postal Service on that same day with postage thereon
                      fully prepaid at San Francisco, California, in the ordinary course of business. I
19
                     am aware that on motion of the party served, service is presumed invalid if postal
                      cancellation date or postage meter date is more than one day after date of deposit
20
                      for mailing in affidavit.
21                    I caused to be served the above-described document U.S. First class mail
                      pursuant to the procedures set forth above.
22

23                   (BY EMAIL) I caused to be served the above-described document by email to
                      the parties indicated on the attached service list at the indicated email address.
24           I declare under penalty of perjury, under the laws of the State of California and the United
     States of America that the foregoing is true and correct.
25
             Executed on May 28, 2019 at San Francisco, California.
26

27                                                            /s/ Oliver Carpio
                                                              Oliver Carpio
28

                                                          1
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256      Filed: 05/28/19    Entered: 05/28/19 17:15:22       Page 3 of
                                                   30
 1   SERVED VIA ECF

 2           Annadel A.                                           Katherine Rose
              Almendras annadel.almendras@doj.ca.gov                Catanese kcatanese@foley.com
 3           Monique D. Almy malmy@crowell.com                    Christina Lin
             Dana M.                                               Chen christina.chen@morganlewis.com,
 4            Andreoli dandreoli@steyerlaw.com,                     christina.lin.chen@gmail.com
              pspencer@steyerlaw.com                               Richard A.
 5           Anne Andrews aa@andrewsthornton.com,                  Chesley richard.chesley@dlapiper.com,
              aandrews@andrewsthornton.com                          bill.countryman@dlapiper.com
 6           Richard L.                                           Shawn M.
              Antognini rlalawyer@yahoo.com,                        Christianson schristianson@buchalter.com
 7            hallonaegis@gmail.com                                Robert N.H.
             Lauren T. Attard lattard@bakerlaw.com,                Christmas rchristmas@nixonpeabody.com,
 8            abalian@bakerlaw.com                                  nyc.managing.clerk@nixonpeabody.com
             Herb Baer hbaer@primeclerk.com,                      Alicia Clough aclough@loeb.com
 9            ecf@primeclerk.com                                   John B. Coffman john@johncoffman.net
             Todd M. Bailey Todd.Bailey@ftb.ca.gov                Kevin G. Collins kevin.collins@btlaw.com
10           Kathryn E. Barrett keb@svlg.com,                     Manuel
              amt@svlg.com                                          Corrales mannycorrales@yahoo.com,
11           Ronald S.                                             hcskanchy@hotmail.com
              Beacher rbeacher@pryorcashman.com                    Donald H. Cram dhc@severson.com
12           Hagop T.                                             Ashley Vinson
              Bedoyan hbedoyan@kleinlaw.com,                        Crawford avcrawford@akingump.com,
13            ecf@kleinlaw.com                                      tsouthwell@akingump.com
             James C. Behrens jbehrens@milbank.com,               John Cumming jcumming@dir.ca.gov
14            mkoch@milbank.com                                    J. Russell
             Jacob Taylor                                          Cunningham rcunningham@dnlc.net,
15            Beiswenger jbeiswenger@omm.com,                       emehr@dnlc.net
              llattin@omm.com                                      Keith J. Cunningham ,
16           Peter J.                                              rkelley@pierceatwood.com
              Benvenutti pbenvenutti@kellerbenvenutti.c            Keith J.
17            om                                                    Cunningham kcunningham@pierceatwood.c
             Robert Berens rberens@smtdlaw.com,                    om, rkelley@pierceatwood.com
18            sr@smtdlaw.com                                       James D.
             Heinz Binder heinz@bindermalter.com                   Curran jcurran@wolkincurran.com,
19           Frank Bloksberg frank@bloksberglaw.com,               dstorms@wolkincurran.com
              frank@joinaikido.com                                 Tambra Curtis tambra.curtis@sonoma-
20           Neil Jon                                              county.org, Kristin.whalley@sonoma-
              Bloomfield njbloomfield@njblaw.com,                   county.org
21            gklump@njblaw.com                                    Jonathan S.
             Jason                                                 Dabbieri dabbieri@sullivanhill.com,
22            Blumberg jason.blumberg@usdoj.gov,                    bkstaff@sullivanhill.com
              Tina.L.Spyksma@UST.DOJ.GOV                           Nicolas De Lancie ndelancie@jmbm.com
23           Erin N. Brady enbrady@jonesday.com                   Judith A. Descalso jad@jdescalso.com,
             Ronald K. Brown rkbgwhw@aol.com,                      jad_9193@ecf.courtdrive.com
24            lesleysich1@aol.com                                  Shounak S. Dharap ssd@arnslaw.com,
             W. Steven Bryant , molly.batiste-                     mec@arnslaw.com
25            debose@lockelord.com                                 Kathryn S.
             Peter C. Califano pcalifano@cwclaw.com                Diemer kdiemer@diemerwhitman.com,
26           Steven M.                                             ecfnotice@diemerwhitman.com
              Campora scampora@dbbwc.com,                          John P.
27            nlechuga@dbbwc.com                                    Dillman houston_bankruptcy@publicans.co
             Leah E. Capritta leah.capritta@hklaw.com,             m
28            lori.labash@hklaw.com

                                                          1
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256      Filed: 05/28/19    Entered: 05/28/19 17:15:22      Page 4 of
                                                   30
 1           Jonathan R.                                          Matthew Hampton
              Doolittle jdoolittle@reedsmith.com,                   Foushee hampton.foushee@hoganlovells.co
 2            bgonshorowski@reedsmith.com                           m, hfoushee@gmail.com
             Jennifer V.                                          Carolyn Frederick cfrederick@prklaw.com
 3            Doran jdoran@hinckleyallen.com                       Peter Friedman pfriedman@omm.com
             Jamie P. Dreher jdreher@downeybrand.com              Roger F. Friedman rfriedman@rutan.com,
 4           Cecily A. Dumas cdumas@bakerlaw.com,                  csolorzano@rutan.com
              BHDataServices@ecf.courtdrive.com                    Xiyi Fu jackie.fu@lockelord.com,
 5           Dennis F. Dunne cprice@milbank.com,                   taylor.warren@lockelord.com
              jbrewster@milbank.com                                Larry W. Gabriel lgabriel@bg.law,
 6           Dennis F. Dunne ddunne@milbank.com,                   nfields@bg.law
              jbrewster@milbank.com                                Gregg M.
 7           Huonganh Annie                                        Galardi gregg.galardi@ropesgray.com
              Duong annie.duong@mccormickbarstow.co                Richard L.
 8            m, dawn.houston@mccormickbarstow.com                  Gallagher richard.gallagher@ropesgray.com
             Kevin M. Eckhardt keckhardt@hunton.com,              Oscar Garza ogarza@gibsondunn.com
 9            candonian@huntonak.com                               Duane M. Geck dmg@severson.com
             Joseph A. Eisenberg JAE1900@yahoo.com                Evelina
10           Sally J. Elkington sally@elkshep.com,                 Gentry evelina.gentry@akerman.com,
              ecf@elkshep.com                                       rob.diwa@akerman.com
11           David                                                Janet D. Gertz jgertz@btlaw.com,
              Emerzian david.emerzian@mccormickbarst                amattingly@btlaw.com
12            ow.com,                                              Barry S. Glaser bglaser@swesq.com
              Melany.Hertel@mccormickbarstow.com                   Paul R. Glassman glassmanp@gtlaw.com
13           G. Larry Engel larry@engeladvice.com                 Gabriel I. Glazer gglazer@pszjlaw.com
             Krista M. Enns kenns@beneschlaw.com                  Gabrielle
14           Michael P.                                            Glemann gabrielle.glemann@stoel.com,
              Esser michael.esser@kirkland.com,                     rene.alvin@stoel.com
15            michael-esser-3293@ecf.pacerpro.com.                 Matthew A. Gold courts@argopartners.net
             Richard W.                                           Eric D.
16            Esterkin richard.esterkin@morganlewis.com             Goldberg eric.goldberg@dlapiper.com, eric-
              , melissa.boey@morganlewis.com                        goldberg-1103@ecf.pacerpro.com
17           Michael S. Etkin metkin@lowenstein.com               Amy L. Goldman goldman@lbbslaw.com
             Jacob M.                                             Eric S. Goldstein egoldstein@goodwin.com
18            Faircloth jacob.faircloth@smolsonlaw.com             Richard H.
             Joseph Kyle Feist jfeistesq@gmail.com,                Golubow rgolubow@wcghlaw.com,
19            info@norcallawgroup.net                               jmartinez@WCGHLaw.com
             Matthew A.                                           Michael J. Gomez mgomez@frandzel.com,
20            Feldman mfeldman@willkie.com                          dmoore@frandzel.com
             Mark E. Felger mfelger@cozen.com                     Michael W.
21           James J. Ficenec James.Ficenec@ndlf.com,              Goodin mgoodin@clausen.com,
              caroline.pfahl@ndlf.com                               mgenova@clausen.com
22           John D. Fiero jfiero@pszjlaw.com,                    Eric R.
              ocarpio@pszjlaw.com                                   Goodman egoodman@bakerlaw.com
23           Kimberly S.                                          Mark A.
              Fineman kfineman@nutihart.com,                        Gorton mgorton@boutinjones.com,
24            nwhite@nutihart.com                                   cdomingo@boutininc.com
             Stephen D.                                           Mark A. Gorton mgorton@boutininc.com,
25            Finestone sfinestone@fhlawllp.com                     cdomingo@boutininc.com
             Daniel I. Forman dforman@willkie.com                 Michael I.
26           Jonathan                                              Gottfried mgottfried@lgbfirm.com,
              Forstot jonathan.forstot@troutman.com,                srichmond@lgbfirm.com
27            john.murphy@troutman.com                             Louis Gottlieb Lgottlieb@labaton.com,
             Jonathan Forstot ,                                    mpenrhyn@labaton.com
28            john.murphy@troutman.com

                                                          2
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256     Filed: 05/28/19     Entered: 05/28/19 17:15:22       Page 5 of
                                                  30
 1           Eric A.                                              Michael A.
              Grasberger eric.grasberger@stoel.com,                 Isaacs Michael.Isaacs@dentons.com,
 2            docketclerk@stoel.com                                 Alissa.Worthing@dentons.com
             Debra I.                                             Mark V. Isola mvi@sbj-law.com
 3            Grassgreen dgrassgreen@pszjlaw.com,                  J. Eric Ivester Eric.Ivester@skadden.com,
              hphan@pszjlaw.com                                     Andrea.Bates@skadden.com
 4           Stuart G. Gross sgross@grosskleinlaw.com,            J. Eric Ivester , Andrea.Bates@skadden.com
              iatkinsonyoung@grosskleinlaw.com                     Ivan C. Jen ivan@icjenlaw.com
 5           Elizabeth M. Guffy eguffy@lockelord.com,             Monique Jewett-
              autodocket@lockelord.com                              Brewster mjb@hopkinscarley.com,
 6           Cameron                                               eamaro@hopkinscarley.com
              Gulden cameron.m.gulden@usdoj.gov                    James O. Johnston jjohnston@jonesday.com
 7           Oren Buchanan                                        Chris
              Haker oren.haker@stoel.com,                           Johnstone chris.johnstone@wilmerhale.com
 8            rene.alvin@stoel.com                                  , whdocketing@wilmerhale.com
             Kristopher M.                                        Gregory K. Jones GJones@dykema.com,
 9            Hansen dmohamed@stroock.com,                          cacossano@dykema.com
              mmagzamen@stroock.com                                Robert A. Julian rjulian@bakerlaw.com
10           Robert G. Harris rob@bindermalter.com                George H.
             Christopher H. Hart chart@nutihart.com,               Kalikman gkalikman@schnader.com,
11            nwhite@nutihart.com                                   sdavenport@schnader.com
             Bryan L.                                             Roberto J.
12            Hawkins bryan.hawkins@stoel.com,                      Kampfner rkampfner@whitecase.com,
              Sharon.witkin@stoel.com                               mco@whitecase.com
13           Christopher V.                                       Gary M. Kaplan gkaplan@fbm.com,
              Hawkins hawkins@sullivanhill.com,                     calendar@fbm.com
14            Hawkins@ecf.inforuptcy.com                           Robert B. Kaplan rbk@jmbm.com
             Jan M                                                Eve H. Karasik ehk@lnbyb.com
15            Hayden jhayden@bakerdonelson.com,                    William M.
              gmitchell@bakerdonelson.com                           Kaufman wkaufman@smwb.com
16           Jennifer C. Hayes jhayes@fhlawllp.com                Jane G. Kearl jkearl@watttieder.com,
             Alaina R. Heine alaina.heine@dechert.com,             jbenton@watttieder.com
17            brett.stone@dechert.com                              Tobias S.
             Stephen E. Hessler, P.C. ,                            Keller tkeller@kellerbenvenutti.com,
18            jozette.chong@kirkland.com                            pbenvenutti@kellerbenvenutti.com
             Sean T.                                              Lynette C. Kelly lynette.c.kelly@usdoj.gov,
19            Higgins aandrews@andrewsthornton.com,                 ustpregion17.oa.ecf@usdoj.gov
              shiggins@andrewsthornton.com                         Gerald P.
20           Terry L. Higham t.higham@bkolaw.com,                  Kennedy gerald.kennedy@procopio.com,
              achavez@bkolaw.com                                    laj@procopio.com
21           James P. Hill hill@sullivanhill.com,                 Samuel A. Khalil skhalil@milbank.com,
              bkstaff@sullivanhill.com                              jbrewster@milbank.com
22           Michael R. Hogue hoguem@gtlaw.com,                   Samuel M. Kidder skidder@ktbslaw.com
              frazierl@gtlaw.com                                   Marc Kieselstein ,
23           David                                                 carrie.oppenheim@kirkland.com
              Holtzman david.holtzman@hklaw.com                    Jane Kim jkim@kellerbenvenutti.com
24           Alexandra S.                                         Bradley C. Knapp ,
              Horwitz allie.horwitz@dinsmore.com                    Yamille.Harrison@lockelord.com
25           Marsha                                               Thomas F. Koegel tkoegel@crowell.com
              Houston mhouston@reedsmith.com,                      Andy S. Kong kong.andy@arentfox.com,
26            hvalencia@reedsmith.com                               Yvonne.Li@arentfox.com
             Shane Huang shane.huang@usdoj.gov                    Alan W. Kornberg ,
27           Brian D. Huben hubenb@ballardspahr.com                akornberg@paulweiss.com
             Jonathan Hughes ,                                    Bernard Kornberg bjk@severson.com
28            jane.rustice@aporter.com                             David I. Kornbluh dik@millermorton.com,
                                                                    mhr@millermorton.com
                                                          3
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256      Filed: 05/28/19    Entered: 05/28/19 17:15:22       Page 6 of
                                                   30
 1           Jeffrey C.                                          Iain A. Macdonald iain@macfern.com,
              Krause jkrause@gibsondunn.com,                       ecf@macfern.com
 2            psantos@gibsondunn.com                              Tracy L.
             Thomas R. Kreller tkreller@milbank.com,              Mainguy tmainguy@unioncounsel.net,
 3            dmuhrez@milbank.com                                  bankruptcycourtnotices@unioncounsel.net
             Lindsey E. Kress lkress@lockelord.com,              Samuel R.
 4            autodocket@lockelord.com                             Maizel samuel.maizel@dentons.com,
             Hannah C.                                            alicia.aguilar@dentons.com
 5            Kreuser hkreuser@porterlaw.com,                     Adam Malatesta adam.malatesta@lw.com,
              ooberg@porterlaw.com                                 adam--malatesta-8393@ecf.pacerpro.com
 6           Michael Thomas                                      Michael W.
              Krueger michael.krueger@ndlf.com,                    Malter michael@bindermalter.com
 7            Havilyn.lee@ndlf.com                                Craig Margulies cmargulies@margulies-
             Boris Kukso boris.kukso@usdoj.gov,                   law.com, lsalazar@margulies-law.com
 8            western.taxcivil@usdoj.gov                          Geoffrey E. Marr gemarr59@hotmail.com
             Timothy S.                                          David P.
 9            Laffredi timothy.s.laffredi@usdoj.gov,               Matthews jrhoades@thematthewslawfirm.c
              patti.vargas@usdoj.gov                               om, aharrison@thematthewslawfirm.com
10           Richard A.                                          Patrick C.
              Lapping rich@trodellalapping.com                     Maxcy patrick.maxcy@snrdenton.com
11           Omeed Latifi olatifi@theadlerfirm.com,              Benjamin P.
              kdeubler@theadlerfirm.com                            McCallen bmccallen@willkie.com
12           Michael                                             Thomas E.
              Lauter mlauter@sheppardmullin.com                    McCurnin tmccurnin@bkolaw.com,
13           Francis J. Lawall lawallf@pepperlaw.com,             kescano@bkolaw.com
              henrys@pepperlaw.com                                Hugh M.
14           Scott Lee scott.lee@lewisbrisbois.com,               McDonald hugh.mcdonald@troutman.com,
              monique.talamante@lewisbrisbois.com                  john.murphy@troutman.com
15           Edward J. Leen eleen@mkbllp.com                     Hugh M. McDonald ,
             Matthew A.                                           john.murphy@troutman.com
16            Lesnick matt@lesnickprince.com,                     C. Luckey
              jmack@lesnickprince.com                              McDowell luckey.mcdowell@bakerbotts.co
17           Bryn G. Letsch bletsch@braytonlaw.com                m
             David B. Levant david.levant@stoel.com,             Scott H. McNutt SMcNutt@ml-sf.com,
18            rene.alvin@stoel.com                                 csnell@ml-sf.com
             Andrew H. Levin alevin@wcghlaw.com,                 Thomas
19            vcorbin@wcghlaw.com                                  Melone Thomas.Melone@gmail.com,
             Marc A. Levinson Malevinson@orrick.com,              Thomas.Melone@AllcoUS.com
20            BOrozco@orrick.com                                  Peter Meringolo peter@pmrklaw.com
             Alexander James Demitro                             Frank A. Merola lacalendar@stroock.com,
21            Lewicki kdiemer@diemerwei.com,                       mmagzamen@stroock.com
              alewicki@diemerwei.com                              Joshua M. Mester jmester@jonesday.com
22           William S. Lisa ,                                   Matthew D.
              jcaruso@nixonpeabody.com                             Metzger belvederelegalecf@gmail.com
23           William S. Lisa wlisa@nixonpeabody.com,             Randy
              jcaruso@nixonpeabody.com                             Michelson randy.michelson@michelsonlaw
24           Jonathan A. Loeb jon.loeb@bingham.com                group.com
             John William Lucas jlucas@pszjlaw.com,              Joseph G. Minias jminias@willkie.com
25            ocarpio@pszjlaw.com                                 M. David
             Jane Luciano jane-luciano@comcast.net                Minnick dminnick@pillsburylaw.com,
26           Kerri Lyman klyman@irell.com,                        docket@pillsburylaw.com
              lgauthier@irell.com                                 Thomas C. Mitchell tcmitchell@orrick.com,
27           John H.                                              Dcmanagingattorneysoffice@ecf.courtdrive.co
              MacConaghy macclaw@macbarlaw.com,                    m
28            smansour@macbarlaw.com;kmuller@macbarl              John A. Moe john.moe@dentons.com,
              aw.com                                               glenda.spratt@dentons.com
                                                         4
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256     Filed: 05/28/19    Entered: 05/28/19 17:15:22       Page 7 of
                                                  30
 1           Kevin                                               Donna Taylor
              Montee kmontee@monteeassociates.com                  Parkinson donna@parkinsonphinney.com
 2           David W. Moon lacalendar@stroock.com,               Peter S. Partee , candonian@huntonak.com
              mmagzamen@stroock.com                               Paul J. Pascuzzi ppascuzzi@ffwplaw.com,
 3           Erika L. Morabito emorabito@foley.com,               JNiemann@ffwplaw.com
              hsiagiandraughn@foley.com                           Kenneth Pasquale ,
 4           Courtney L.                                          mlaskowski@stroock.com
              Morgan morgan.courtney@pbgc.gov                     Charles Scott
 5           Joshua D.                                            Penner penner@carneylaw.com,
              Morse Joshua.Morse@dlapiper.com,                     caragol@carneylaw.com
 6            joshua-morse-0092@ecf.pacerpro.com                  Valerie Bantner
             Thomas G.                                            Peo vbantnerpeo@buchalter.com
 7            Mouzes tmouzes@boutinjones.com,                     Danielle A. Pham danielle.pham@usdoj.gov
              cdomingo@boutininc.com                              Thomas R.
 8           Peter S. Munoz pmunoz@reedsmith.com,                 Phinney tom@parkinsonphinney.com
              gsandoval@reedsmith.com                             R. Alexander
 9           Michael S.                                           Pilmer alexander.pilmer@kirkland.com,
              Myers myersms@ballardspahr.com,                      keith.catuara@kirkland.com
10            hartt@ballardspahr.com                              M. Ryan Pinkston rpinkston@seyfarth.com,
             Alan I.                                              jmcdermott@seyfarth.com
11            Nahmias anahmias@mbnlawyers.com                     Estela O. Pino epino@epinolaw.com,
             David L. Neale dln@lnbrb.com                         staff@epinolaw.com
12           David L. Neale dln@lnbyb.com                        Gregory
             David Neier dneier@winston.com                       Plaskett GREGORY.PLASKETT@GMAIL
13           Brittany J. Nelson bnelson@foley.com,                .COM, HKHAPPYGRL1@GMAIL.COM
              hsiagiandraughn@foley.com                           Mark D. Plevin mplevin@crowell.com
14           Howard S. Nevins hnevins@hsmlaw.com,                Mark D. Poniatowski ponlaw@ponlaw.com
              lsamosa@hsmlaw.com                                  William L. Porter bporter@porterlaw.com,
15           Melissa T. Ngo ngo.melissa@pbgc.gov,                 Ooberg@porterlaw.com
              efile@pbgc.gov                                      Christopher E.
16           Mario R.                                             Prince cprince@lesnickprince.com
              Nicholas mario.nicholas@stoel.com,                  Douglas B. Provencher dbp@provlaw.com
17            cherie.clark@stoel.com                              Amy C.
             Gregory C. Nuti gnuti@nutihart.com,                  Quartarolo amy.quartarolo@lw.com
18            nwhite@nutihart.com                                 Lary Alan
             Abigail O'Brient aobrient@mintz.com,                 Rappaport lrappaport@proskauer.com,
19            docketing@mintz.com                                  PHays@proskauer.com
             Julie E. Oelsner joelsner@weintraub.com,            Justin E. Rawlins jrawlins@winston.com,
20            bjennings@weintraub.com                              justin-rawlins-0284@ecf.pacerpro.com
             Office of the U.S. Trustee /                        Hugh M. Ray hugh.ray@pillsburylaw.com,
21            SF USTPRegion17.SF.ECF@usdoj.gov                     nancy.jones@pillsburylaw.com
             Matthew Jon Olson matt@macfern.com,                 Paul F.
22            ecf@macfern.com                                      Ready smeyer@farmerandready.com
             Steven M. Olson smo@smolsonlaw.com                  Caroline A.
23           Aram                                                 Reckler caroline.reckler@lw.com
              Ordubegian Ordubegian.Aram@ArentFox.c               Steven J. Reisman sreisman@katten.com,
24            om                                                   nyc.bknotices@kattenlaw.com
             Shai Oved ssoesq@aol.com,                           Jeffrey M. Reisner jreisner@irell.com
25            Ovedlaw@hotmail.com                                 Jack A. Reitman , srichmond@lgbfirm.com
             Gabriel Ozel Gabriel.Ozel@troutman.com,             Emily P. Rich erich@unioncounsel.net,
26            tsinger@houser-law.com                               bankruptcycourtnotices@unioncounsel.net
             Margarita                                           Christopher O.
27            Padilla Margarita.Padilla@doj.ca.gov                 Rivas crivas@reedsmith.com, chris-rivas-
             Amy S. Park amy.park@skadden.com,                    8658@ecf.pacerpro.com
28            alissa.turnipseed@skadden.com

                                                         5
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256     Filed: 05/28/19    Entered: 05/28/19 17:15:22      Page 8 of
                                                  30
 1           Daniel                                               Jennifer N.
              Robertson robertson.daniel@pbgc.gov,                  Slocum jennifer.slocum@stoel.com,
 2            efile@pbgc.gov                                        docketclerk@stoel.com
             Lacey E.                                             Aaron C. Smith asmith@lockelord.com,
 3            Rochester lrochester@bakerdonelson.com,               autodocket@lockelord.com
              gmitchell@bakerdonelson.com                          Alan D. Smith adsmith@perkinscoie.com,
 4           Michael                                               al-smith-9439@ecf.pacerpro.com
              Rogers mrogers@lambertrogers.com,                    Jan D. Sokol jdsokol@lawssl.com,
 5            jan@lambertrogers.com                                 dwright@lawssl.com
             Jorian L. Rose jrose@bakerlaw.com                    Randye B. Soref rsoref@polsinelli.com
 6           Allan Robert Rosin arrosin@alr-law.com               Bennett L. Spiegel blspiegel@jonesday.com
             Jay M. Ross jross@hopkinscarley.com,                 Michael St. James ecf@stjames-law.com
 7            eamaro@hopkinscarley.com                             Howard J.
             Gregory A.                                            Steinberg steinbergh@gtlaw.com,
 8            Rougeau grougeau@brlawsf.com                          pearsallt@gtlaw.com
             Nathan Q. Rugg nathan.rugg@bfkn.com,                 Harriet A.
 9            jean.montgomery@bfkn.com                              Steiner harriet.steiner@bbklaw.com,
             Thomas B.                                             claudia.peach@bbklaw.com
10            Rupp trupp@kellerbenvenutti.com                      Lillian G.
             Eric E.                                               Stenfeldt lillian.stenfeldt@sdma.com,
11            Sagerman esagerman@bakerlaw.com,                      jon.arneson@sedgwicklaw.com
              pgedocket@bakerlaw.com                               Cheryl L. Stengel clstengel@outlook.com,
12           Jonathan C. Sanders jsanders@stblaw.com,              stengelcheryl40@gmail.com
              lsoboleva@stblaw.com                                 David M. Stern dstern@ktbslaw.com
13           Nanette D.                                           Rebecca Suarez rsuarez@crowell.com
              Sanders nanette@ringstadlaw.com,                     Brad T.
14            becky@ringstadlaw.com                                 Summers summerst@lanepowell.com,
             Lovee                                                 docketing-pdx@lanepowell.com
15            Sarenas Lovee.sarenas@lewisbrisbois.com              Kristine Theodesia
             Sunny S. Sarkis sunny.sarkis@stoel.com,               Takvoryan ktakvoryan@ckrlaw.com
16            dawn.forgeur@stoel.com                               Kesha Tanabe kesha@tanabelaw.com
             Patricia Savage psavesq@gmail.com,                   Elizabeth Lee
17            jodi.savage@gmail.com                                 Thompson ethompson@stites.com,
             Sblend A. Sblendorio sas@hogefenton.com               docketclerk@stites.com
18           Daren M                                              John C.
              Schlecter daren@schlecterlaw.com,                     Thornton jct@andrewsthornton.com,
19            info@schlecterlaw.com                                 aandrews@andrewsthornton.com
             Bradley R.                                           Meagan S.
20            Schneider bradley.schneider@mto.com                   Tom Meagan.tom@lockelord.com,
             Lisa Schweitzer lschweitzer@cgsh.com                  autodocket@lockelord.com
21           David B. Shemano dshemano@pwkllp.com                 Edward
             James A. Shepherd jim@elkshep.com,                    Tredinnick etredinnick@grmslaw.com
22            ecf@elkshep.com                                      Matthew Jordan
             Leonard M. Shulman lshulman@shbllp.com                Troy matthew.troy@usdoj.gov
23           Andrew I.                                            Andrew Van
              Silfen andrew.silfen@arentfox.com                     Ornum avanornum@vlmglaw.com,
24           Wayne A. Silver w_silver@sbcglobal.net,               hchea@vlmglaw.com
              ws@waynesilverlaw.com                                Shmuel
25           Craig S. Simon csimon@bergerkahn.com,                 Vasser shmuel.vasser@dechert.com,
              aketcher@bergerkahn.com                               brett.stone@dechert.com
26           Michael K. Slattery mslattery@lkfirm.com,            Victor A.
              rramirez@lkfirm.com                                   Vilaplana vavilaplana@foley.com,
27           Dania Slim dania.slim@pillsburylaw.com,               rhurst@foley.com
              melinda.hernandez@pillsburylaw.com                   Marta
28                                                                  Villacorta marta.villacorta@usdoj.gov

                                                          6
     DOCS_SF:101186.3 08442/030
 Case: 19-30088         Doc# 2256     Filed: 05/28/19     Entered: 05/28/19 17:15:22      Page 9 of
                                                  30
 1             John A.                                                                 right.com,
                Vos InvalidEMailECFonly@gmail.com,                                      evette.rodriguez@nortonrosefulbright.com
 2              PrivateECFNotice@gmail.com                                             David Wirt david.wirt@hklaw.com,
               Riley C. Walter ecf@W2LG.com                                            denise.harmon@hklaw.com
 3             Phillip K.                                                             Ryan A. Witthans rwitthans@fhlawllp.com,
                Wang phillip.wang@rimonlaw.com                                          rwitthans@fhlawllp.com
 4             Philip S.                                                              Risa Lynn Wolf-
                Warden philip.warden@pillsburylaw.com,                                  Smith rwolf@hollandhart.com,
 5              kathy.stout@pillsburylaw.com                                            lmlopezvelasquez@hollandhart.com
               Lindsi M. Weber lweber@polsinelli.com,                                 Douglas Wolfe dwolfe@asmcapital.com
 6              yderac@polsinelli.com                                                  Catherine E.
               Genevieve G.                                                            Woltering cwoltering@bakerlaw.com
 7              Weiner gweiner@gibsondunn.com                                          Andrea Wong wong.andrea@pbgc.gov,
               Joseph M. Welch jwelch@buchalter.com,                                   efile@pbgc.gov
 8              dcyrankowski@buchalter.com                                             Christopher Kwan Shek
               David Walter                                                            Wong christopher.wong@arentfox.com
 9              Wessel DWessel@efronlawfirm.com,                                       Kirsten A. Worley kw@wlawcorp.com,
                hporter@chdlawyers.com                                                  admin@wlawcorp.com
10             Drew M.                                                                Andrew
                Widders dwidders@wilcoxenlaw.com,                                       Yaphe andrew.yaphe@davispolk.com,
11              nina@wilcoxenlaw.com                                                    lit.paralegals.mp@davispolk.com
               Eric R.                                                                Tacie H. Yoon tyoon@crowell.com
12              Wilson kdwbankruptcydepartment@kelleyd                                 Bennett G. Young byoung@jmbm.com,
                rye.com, ewilson@kelleydrye.com                                         jb8@jmbm.com
13             Kimberly S.                                                            Brittany
                Winick kwinick@clarktrev.com,                                           Zummer bzummer@theadlerfirm.com,
14              knielsen@clarktrev.com                                                  nfournier@theadlerfirm.com
               Rebecca J.                                                             Dario de Ghetaldi deg@coreylaw.com,
15              Winthrop rebecca.winthrop@nortonrosefulb                                lf@coreylaw.com

16     SERVED VIA EMAIL

17              DESCRIPTION                         NAME                          NOTICE NAME                         EMAIL

18      Counsel for for Mirna                                                                               EAdler@TheAdlerFirm.com
        Trettevik, including other Fire                                   Attn: E. Elliot Adler, Geoffrey   gemarr59@hotmail.com
19      Victim Tort Claimants             ADLER LAW GROUP, APLC           E. Marr, Brittany S. Zummer       bzummer@TheAdlerFirm.com
        Counsel for Aera Energy LLC,
20      Midway Sunset Congeneration
        Company                           Aera Energy LLC                 Attn: Ron A. Symm                 RASymm@aeraenergy.com
21
        Counsel to TRANSWESTERN
22      PIPELINE COMPANY, LLC             AKERMAN LLP                     Attn: EVELINA GENTRY              evelina.gentry@akerman.com
                                                                                                            yelena.archiyan@akerman.co
        Counsel to TRANSWESTERN                                           Attn: JOHN E. MITCHELL and        m
23
        PIPELINE COMPANY, LLC             AKERMAN LLP                     YELENA ARCHIYAN                   john.mitchell@akerman.com
        Counsel to the Ad Hoc
24      Committee of Senior
        Unsecured Noteholders of
25      Pacific Gas and Electric          Akin Gump Strauss Hauer &
        Company                           Feld LLP                        Attn: Ashley Vinson Crawford      avcrawford@akingump.com
26      Counsel to the Ad Hoc
        Committee of Senior
27      Unsecured Noteholders of
        Pacific Gas and Electric          Akin Gump Strauss Hauer &
28      Company                           Feld LLP                        Attn: David P. Simonds            dsimonds@akingump.com


                                                                      7
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256         Filed: 05/28/19        Entered: 05/28/19 17:15:22                    Page 10
                                                         of 30
 1               DESCRIPTION                         NAME                         NOTICE NAME                          EMAIL
        Counsel to the Ad Hoc
 2      Committee of Senior
        Unsecured Noteholders of                                                                            mstamer@akingump.com
 3      Pacific Gas and Electric          Akin Gump Strauss Hauer &       Attn: Michael S. Stamer, Ira S.   idizengoff@akingump.com
        Company                           Feld LLP                        Dizengoff, David H. Botter        dbotter@akingump.com
 4                                                                                                          shiggins@andrewsthornton.co
                                                                                                            m
 5                                                                        Attn: Anne Andrews, Sean T.       jct@andrewsthornton.com
        Counsel to Agajanian, Inc.        ANDREWS & THORNTON              Higgins, and John C. Thornton     aa@andrewsthornton.com
 6
                                                                                                            Andrew.Silfen@arentfox.com
 7      Counsel for BOKF, NA, solely in                                   Attn: Andrew I. Silfen, Beth      Beth.Brownstein@arentfox.co
        its capacity as Indenture                                         M. Brownstein, Jordana L.         m
 8      Trustee                           ARENT FOX LLP                   Renert                            Jordana.Renert@arentfox.com
        Counsel for Genesys                                                                                 andy.kong@arentfox.com
 9      Telecommunications                                                Attn: Andy S. Kong and            christopher.wong@arentfox.co
        Laboratories Inc.                 Arent Fox LLP                   Christopher K.S. Wong             m
10      Counsel for BOKF, NA, solely in
        its capacity as Indenture                                                                           Aram.Ordubegian@arentfox.co
11      Trustee                           ARENT FOX LLP                   Attn: Aram Ordubegian             m
                                                                                                            brian.lohan@arnoldporter.com
12                                        Arnold & Porter Kaye            Attn: Brian Lohan, Esq.,          steven.fruchter@arnoldporter.
        Counsel for AT&T                  Scholer LLP                     Steven Fruchter, Esq.             com
13
        Counsel for AT&T                  AT&T                            Attn: James W. Grudus, Esq.       Jg5786@att.com
14
                                                                          Attn: XAVIER BECERRA,             Danette.Valdez@doj.ca.gov
15      Counsel to California State       Attorney General of             DANETTE VALDEZ, and               Annadel.Almendras@doj.ca.go
        Agencies                          California                      ANNADEL ALMENDRAS                 v
16
                                                                          Attn: XAVIER BECERRA,
17      Counsel to California State       Attorney General of             MARGARITA PADILLA, and            James.Potter@doj.ca.gov
        Agencies                          California                      JAMES POTTER                      Margarita.Padilla@doj.ca.gov
18
                                                                          Attn: XAVIER BECERRA,
19      Counsel to California State       Attorney General of             MARGARITA PADILLA, and
        Agencies                          California                      JAMES POTTER                      James.Potter@doj.ca.gov
20      Special Bankruptcy Counsel for
        Certain Fire Damage Plaintiffs    BAILEY AND ROMERO LAW                                             marthaeromerolaw@gmail.co
21      Claimants                         FIRM                            Attn: MARTHA E. ROMERO            m

22      Proposed Counsel for Official                                     Attn: Eric E. Sagerman, Lauren    esagerman@bakerlaw.com
        Committee of Tort Claimants       BAKER & HOSTETLER, LLP          T. Attard                         lattard@bakerlaw.com
23      Proposed Counsel for Official                                     Attn: Robert A. Julian, Cecily    rjulian@bakerlaw.com
        Committee of Tort Claimants       BAKER & HOSTETLER, LLP          A. Dumas                          cdumas@bakerlaw.com
24
                                                                                                            Luckey.Mcdowell@BakerBotts.
        Counsel for NRG Energy Inc.,                                                                        com
25      Clearway Energy, Inc., and                                        Attn: C. Luckey McDowell, Ian     Ian.Roberts@BakerBotts.com
        Clearway Energy Group LLC         Baker Botts L.L.P.              E. Roberts, Kevin Chiu            Kevin.Chiu@BakerBotts.com
26      Counsel for NRG Energy Inc.,
        Clearway Energy, Inc., and
27      Clearway Energy Group LLC         Baker Botts L.L.P.              Attn: Navi S. Dhillon             Navi.Dhillon@BakerBotts.com

28                                        Baker, Donelson, Bearman,
        Counsel for Phillips and Jordan   Caldwell & Berkowitz, PC        Attn: John H. Rowland             jrowland@bakerdonelson.com
                                                                      2
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256           Filed: 05/28/19      Entered: 05/28/19 17:15:22                    Page 11
                                                           of 30
 1               DESCRIPTION                          NAME                         NOTICE NAME                         EMAIL
        Counsel for Phillips and Jordan,
 2      Inc., Counsel for APTIM,
        Counsel for TTR Substations,                                                                        lrochester@bakerdonelson.co
 3      Inc., Counsel for Snelson          Baker, Donelson, Bearman,       Attn: Lacey E. Rochester, Jan    m
        Companies, Inc.                    Caldwell & Berkowitz, PC        M. Hayden                        jhayden@bakerdonelson.com
 4      URENCO Limited and Louisiana
        Energy Services, LLC               Ballard Spahr LLP               Attn: Brian D. Huben             hubenb@ballardspahr.com
 5      Counsel to Campos EPC, LLC         BALLARD SPAHR LLP               Attn: Brian D. Huben, Esq.       hubenb@ballardspahr.com
        Counsel for Realty Income
 6      Corp., Counsel for Discovery                                       Attn: Craig Solomon Ganz,        ganzc@ballardspahr.com
        Hydrovac                           BALLARD SPAHR LLP               Michael S. Myers                 myersms@ballardspahr.com
 7      URENCO Limited and Louisiana
        Energy Services, LLC               Ballard Spahr LLP               Attn: Matthew G. Summers         summersm@ballardspahr.com
 8      Counsel to Campos EPC, LLC         BALLARD SPAHR LLP               Attn: Theodore J. Hartl, Esq.    hartlt@ballardspahr.com
        Counsel for Bank of America,
 9      N.A.                               Bank of America                 Attn: John McCusker              John.mccusker@bami.com
        Counsel for Creditors
10      Public Entities Impacted by the                                                                     ssummy@baronbudd.com
        Wildfires                          Baron & Budd, P.C.              Attn: Scott Summy, John Fiske    jfiske@baronbudd.com
11
                                                                           Attn: Terry L. Higham,           tmccurnin@bkolaw.com
12                                         Barton, Klugman & Oetting       Thomas E. McCurnin,              chigashi@bkolaw.com
        Counsel for City of Morgan Hill    LLP                             Christopher D. Higashi           thigham@bkolaw.com
13      Counsel for Dan Clarke             BELVEDERE LEGAL, PC             Attn: Matthew D. Metzger         belvederelegalecf@gmail.com

14      Counsel for Infosys Limited,       BENESCH, FRIEDLANDER,           Attn: Kevin M. Capuzzi,          kcapuzzi@beneschlaw.com
        Counsel for ACRT, Inc.             COPLAN & ARONOFF LLP            Michael J. Barrie                mbarrie@beneschlaw.com
15
        Counsel for Infosys Limited,       BENESCH, FRIEDLANDER,
        Counsel for ACRT, Inc.             COPLAN & ARONOFF LLP            Attn: Krista M. Enns             kenns@beneschlaw.com
16      Counsel for Nationwide             Berger Kahn, a Law
        Entities                           Corporation                     Attn: Craig S. Simon             csimon@bergerkahn.com
17      Counsel for Subrogation            Berger Kahn, a Law
        Insurers                           Corporation                     Attn: Craig S. Simon             csimon@bergerkahn.com
18      Counsel for Valley Clean
        Energy Alliance                    BEST BEST & KRIEGER LLP         Attn: Harriet Steiner            harriet.steiner@bbklaw.com
19
        Counsel for ChargePoint, Inc.,                                                                      Michael@bindermalter.com
20      Counsel to Almendariz                                              Attn: Michael W. Malter,         Rob@bindermalter.com
        Consulting, Inc.                   BINDER & MALTER, LLP            Robert G. Harris, Heinz Binder   Heinz@bindermalter.com
21
        Counsel to Creditor American       BLOOMFIELD LAW GROUP,
22      Construction and Supply, Inc.      INC., P.C.                      Attn: Neil J. Bloomfield         njbloomfield@njblaw.com
        Counsel for Creditor and Party‐
23      in‐Interest Sonoma Clean
        Power Authority                    Boutin Jones Inc.               Attn: Mark Gorton                mgorton@boutinjones.com
        Counsel to unsecured asbestos
24      personal injury creditor Everett                                   Attn: Alan R. Brayton, Esq.
        Freeman Waining, Jr.               BRAYTON‐PURCELL LLP             and Bryn G. Letsch, Esq.         bletsch@braytonlaw.com
25      Counsel for MDR Inc. (dba
        Accu‐Bore Directional Drilling),
26      Veteran Power, Inc.                Brothers Smith LLP              Attn: Mark V. Isola              misola@brotherssmithlaw.com
        Counsel to Frase Enterprises,
27      Inc. dba Kortick Manufacturing
        Company                            Brunetti Rougeau LLP            Attn: Gregory A. Rougeau         grougeau@brlawsf.com
28

                                                                       3
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256          Filed: 05/28/19        Entered: 05/28/19 17:15:22                   Page 12
                                                          of 30
 1               DESCRIPTION                          NAME                           NOTICE NAME                          EMAIL
        Counsel for California
 2      Community Choice
        Association, Counsel for Oracle    Buchalter, A Professional         Attn: Valerie Bantner Peo,        schristianson@buchalter.com
 3      America, Inc.                      Corporation                       Shawn M. Christianson             vbantnerpeo@buchalter.com

 4      California Public Utilities        California Public Utilities
        Commission                         Commission                        Attn: Arocles Aguilar             arocles.aguilar@cpuc.ca.gov
        Counsel to Chevron Products        CHEVRON PRODUCTS
 5
        Company, a division of             COMPANY, A DIVISION OF            Attn: Melanie Cruz, M.            melaniecruz@chevron.com
        Chevron U.S.A. Inc.                CHEVRON U.S.A. INC.               Armstrong                         marmstrong@chevron.com
 6      Counsel to Liberty Mutual
        Insurance Company                  Choate, Hall & Stewart LLP        Attn: Douglas R. Gooding          dgooding@choate.com
 7      Counsel to Liberty Mutual
        Insurance Company                  Choate, Hall & Stewart LLP        Attn: Johnathan D. Marshall       jmarshall@choate.com
 8      Interested Party California
        Community Choice Association       Clark & Trevithick                Attn: Kimberly S. Winick          kwinick@clarktrev.com
 9      Counsel to XL Insurance
        America, Inc, Albertsons
10      Companies, Inc., Safeway Inc.,
        Catlin Specialty Insurance
11      Company, David W. Maehl,
        Rhonda J. Maehl, Starr Surplus
        Lines Insurance Company,
12      Chubb Custom Insurance
        Company, General Security
13      Indemnity Company of Arizona
        (GSINDA), Markel Bermuda
14      Limited, Ashford Inc., Ashford
        Hospitality Trust, Inc.            Clausen Miller P.C.               Attn: Michael W. Goodin           mgoodin@clausen.com
15
        Counsel for BlueMountain           Cleary Gottlieb Sheen &           Attn: Lisa Schweitzer,            lschweitzer@cgsh.com
16      Capital Management, LLC            Hamilton LLP                      Margaret Schierberl               mschierberl@cgsh.com

        Counsel to Western Electricity                                                                         ghofmann@cohnekinghorn.co
17      Coordinating Council               COHNE KINGHORN, P.C.              Attn: George Hofmann              m
        Counsel for Office of
18      Unemployment Compensation          Commonwealth of                   Department of Labor and           ra‐li‐ucts‐
        Tax Services                       Pennsylvania                      Industry                          bankrupt@state.pa.us
19      Counsel for Gowan
        Construction Company Inc.,
20      Calaveras Telephone Company,
        Kerman Telephone Co.,
21      Pinnacles Telephone Co., The
        Ponderosa Telephone Co.,
        Sierra Telephone Company,
22
        Inc., Volcano Telephone
        Company and TDS Telecom            Cooper, White & Cooper LLP        Attn: Peter C. Califano           pcalifano@cwclaw.com
23

24                                                                                                             deg@coreylaw.com
                                                                             Attn: Dario de Ghetaldi,          alr@coreylaw.com
25      Counsel for Fire Victim            COREY, LUZAICH, DE                Amanda L. Riddle, Steven M.       smb@coreylaw.com
        Creditors                          GHETALDI & RIDDLE LLP             Berki, Sumble Manzoor             sm@coreylaw.com
26      Individual Plaintiffs Executive
        Committee appointed by the
        California Superior Court in the
27      North Bay Fire Cases, Judicial                                                                         fpitre@cpmlegal.com
        Council Coordination               Cotchett, Pitre & Mccarthy,       Attn: Frank M. Pitre, Alison E.   acordova@cpmlegal.com
28      Proceeding Number 4955,            LLP                               Cordova, Abigail D. Blodgett      ablodgett@cpmlegal.com

                                                                         4
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256           Filed: 05/28/19         Entered: 05/28/19 17:15:22                    Page 13
                                                           of 30
 1               DESCRIPTION                          NAME                          NOTICE NAME                        EMAIL
        Pursuant to the terms of the
 2      Court’s Case Management
        Order No. 1
 3

 4
                                                                                                            Tambra.curtis@sonoma‐
 5      Attorney for County of Sonoma       County of Sonoma                Attn: Tambra Curtis             county.org
        Counsel for Valley Clean
 6      Energy Alliance                     COUNTY OF YOLO                  Attn: Eric May                  eric.may@yolocounty.org
        Counsel to Liberty Mutual
 7      Insurance Company                   Cozen O'Connor                  Attn: Fulton Smith, III         fsmith@cozen.com
        Counsel to Liberty Mutual
 8      Insurance Company                   Cozen O'Connor                  Attn: Mark E. Fleger            mfelger@cozen.com

        Counsel to Renaissance                                              Attn: Mark D. Plevin, Brendan   mplevin@crowell.com
 9
        Reinsurance LTD.                    Crowell & Moring LLP            V. Mullan                       bmullan@crowell.com
10      Counsel for Creditors and
        Parties‐in‐Interest NEXANT          Crowell & Moring LLP            Attn: Monique D. Almy           malmy@crowell.com
11
        Counsel to Renaissance
12      Reinsurance LTD.                    Crowell & Moring LLP            Attn: Tacie H. Yoon             tyoon@crowell.com
        Counsel for Creditors and
13      Parties‐in‐Interest NEXANT          Crowell & Moring LLP            Attn: Thomas F. Koegel          tkoegel@crowell.com


14                                                                          Attn: Michael S. Danko,         mdanko@dankolaw.com
        Counsel for Fire Victim                                             Kristine K. Meredith, Shawn     kmeredith@dankolaw.com
15      Creditors                           DANKO MEREDITH                  R. Miller                       smiller@dankolaw.com
        Counsel for Citibank N.A., as
        Administrative Agent for the
16
        Utility Revolving Credit Facility   Davis Polk & Wardwell LLP       Attn: Andrew D. Yaphe           andrew.yaphe@davispolk.com
        Counsel for the agent under
17      the Debtors’ proposed debtor
        in possession financing
18      facilities, Counsel for Citibank                                                                    eli.vonnegut@davispolk.com
        N.A., as Administrative Agent                                                                       david.schiff@davispolk.com
19      for the Utility Revolving Credit                                    Attn: Eli J. Vonnegut, David    timothy.graulich@davispolk.co
        Facility                            Davis Polk & Wardwell LLP       Schiff, Timothy Graulich        m
20      Creditor and Counsel to Debra
        Grassgreen                          Debra Grassgreen                Attn: Karl Knight               dgrassgreen@gmail.com
21
        Counsel to Southwire Company
        LLC                                 Dentons US LLP                  Attn: Bryan E. Bates, Esq.      bryan.bates@dentons.com
22      Counsel for Capital Power
        Corporation and Halkirk I Wind
23      Project LP                          Dentons US LLP                  Attn: John A. Moe, II           john.moe@dentons.com
        Counsel for Capital Power
24      Corporation and                                                                                     Lauren.macksoud@dentons.co
        Halkirk I Wind Project LP           Dentons US LLP                  Attn: Lauren Macksoud           m
25
        Counsel to Southwire Company
26      LLC, Travelers Insurance            Dentons US LLP                  Attn: Michael A. Isaacs, Esq.   michael.isaacs@dentons.com
        Counsel for Capital Power
        Corporation and
27
        Halkirk I Wind Project LP           Dentons US LLP                  Attn: Oscar N. Pinkas           oscar.pinkas@dentons.com
28

                                                                        5
       DOCS_SF:101186.3 08442/030
     Case: 19-30088           Doc# 2256          Filed: 05/28/19        Entered: 05/28/19 17:15:22                  Page 14
                                                           of 30
 1               DESCRIPTION                         NAME                          NOTICE NAME                          EMAIL

 2
        Counsel for Travelers Insurance    Dentons US LLP                  Attn: Peter D. Wolfson            peter.wolfson@dentons.com
 3      Counsel to Southwire Company
        LLC                                Dentons US LLP                  Attn: Samuel R. Maizel, Esq.      samuel.maizel@dentons.com
 4
        Counsel for Ad Hoc Group of
        Subrogation Claim Holders          Diemer & Wei, LLP               Attn: Kathryn S. Diemer           kdiemer@diemerwei.com
 5      Counsel for the Official
        Committee of Unsecured Tort                                        Attn: Eric Goldberg, David        david.riley@dlapiper.com
 6      Claimant Creditors                 DLA PIPER LLP (US)              Riley                             eric.goldberg@dlapiper.com
        Counsel for the Official
 7      Committee of Unsecured Tort
        Claimant Creditors                 DLA PIPER LLP (US)              Attn: Joshua D. Morse             joshua.morse@dlapiper.com
 8      Counsel to Lisa Delaine Allain,
        Thomas Atkinson, Chippewa
 9      Pest Control, Inc.,
        Lara Balas, Adam Balogh, Brian
10      Bolton, Sharon Britt and           DREYER BABICH BUCCOLA
        Heather Blowers                    WOOD CAMPORA, LLP               Attn: Steven M. Campora           scampora@dbbwc.com
        Counsel for Honeywell
11      International Inc. and Elster
        American Meter Company, LLC        Dykema Gossett LLP              Attn: Gregory K. Jones            gjones@dykema.com
12
        Counsel for East Bay               East Bay Community Energy
13      Community Energy Authority         Authority                       Attn: Leah S. Goldberg            lgoldberg@ebce.org
        Counsel for EDP Renewables
14      North America LLC, Rising Tree
        Wind Farm II LLC, and
15      Arlington Wind Power Project       EDP Renewables North            Attn: Leslie A. Freiman, Randy    Leslie.Freiman@edpr.com
        LLC                                America LLC                     Sawyer                            Randy.Sawyer@edpr.com
16      Counsel for W. Bradley Electric,                                   Attn: Sally J. Elkington, James   sally@elkshep.com
        Inc.                               Elkington Shepherd LLP          A. Shepherd                       jim@elkshep.com
17      Counsel for Creditor and Party‐
        in‐Interest Sonoma Clean
18      Power Authority                    Engel Law, P.C.                 Attn: G. Larry Engel              larry@engeladvice.com
                                           FELDERSTEIN FITZGERALD
19      Counsel to California State        WILLOUGHBY & PASCUZZI           Attn: STEVEN H. FELDERSTEIN       sfelderstein@ffwplaw.com
        Agencies                           LLP                             and PAUL J. PASCUZZI              ppascuzzi@ffwplaw.com
20      Counsel to The Okonite
        Company                            Finestone Hayes LLP             Attn: Stephen D. Finestone        sfinestone@fhlawllp.com
21
        Aggreko, MCE Corporation,                                                                            sfinestone@fhlawllp.com
22      Nor‐Cal Pipeline Services, and                                     Attn: Stephen D. Finestone,       jhayes@fhlawllp.com
        Roebbelen Contracting, Inc.        Finestone Hayes LLP             Jennifer C. Hayes                 rwitthans@fhlawllp.com
23
        Counsel for Michels                                                Attn: Erika L. Morabito,          emorabito@foley.com
        Corporation                        FOLEY & LARDNER LLP             Brittany J. Nelson                bnelson@foley.com
24
        Counsel for Michels
25      Corporation                        FOLEY & LARDNER LLP             Attn: Victor A. Vilaplana         vavilaplana@foley.com
        Counsel for BOKF, NA, solely in
26      its capacity as Indenture          FREDERIC DORWART,
        Trustee                            LAWYERS PLLC                    Attn: Samuel S. Ory               sory@fdlaw.com
27
                                           GELLERT SCALI BUSENKELL &
        Counsel for Itron, Inc.            BROWN, LLC                      Attn: Michael Busenkell           mbusenkell@gsbblaw.com
28

                                                                       6
       DOCS_SF:101186.3 08442/030
     Case: 19-30088           Doc# 2256         Filed: 05/28/19        Entered: 05/28/19 17:15:22                    Page 15
                                                          of 30
 1               DESCRIPTION                         NAME                            NOTICE NAME                          EMAIL

 2      Counsel for Fire Victim                                              Attn: Eric Gibbs, Dylan           ehg@classlawgroup.com
        Creditors                         GIBBS LAW GROUP                    Hughes                            dsh@classlawgroup.com
 3
        Counsel for Topaz Solar Farms                                        Attn: Jeffrey C. Krause,          Gweiner@gibsondunn.com
 4      LLC                               Gibson, Dunn & Crutcher LLP        Genevieve G. Weiner               Jkrause@gibsondunn.com

        Counsel for Topaz Solar Farms                                        Attn: Michael A. Rosenthal,       Mrosenthal@gibsondunn.com
 5      LLC                               Gibson, Dunn & Crutcher LLP        Alan Moskowitz                    Amoskowitz@gibsondunn.com

 6      Counsel for Cardno, Inc.          Greenberg Traurig, LLP             Attn: Diane Vuocolo               vuocolod@gtlaw.com
        Attorneys for HercRentals         GREENBERG TRAURIG, LLP             Attn: Howard J. Steinberg         steinbergh@gtlaw.com
 7      Counsel for Ruby Pipeline,
        L.L.C., Cardno, Inc.              GREENBERG TRAURIG, LLP             Attn: Michael Hogue               hoguem@gtlaw.com
 8      Counsel for City and County of
        San Francisco, including all of
 9      its agencies, departments, or     Greene Radovsky Maloney                                              etredinnick@greeneradovsky.c
        instrumentalities                 Share & Hennigh LLP                Attn: Edward J. Tredinnick        om
        Counsel for San Francisco
10      Herring Association, Counsel
        for for Dan Clarke, Counsel for
11      Aida and Ramiro Rodriguez,
        Counsel for Todd and Adelina
12      McNeive, Counsel for Dennis
        Caselli, Counsel for Sam and
13      Cathy Dorrance, Counsel for
        Laura Hart, Counsel for Minh
14      and Gurdon Merchant               GROSS & KLEIN LLP                  Attn: Stuart G. Gross             sgross@grosskleinlaw.com

15                                                                           Attn: Mark S. Grotefeld,          mgrotefeld@ghlaw‐llp.com
        Counsel for Nationwide                                               Maura Walsh Ochoa, Waylon         mochoa@ghlaw‐llp.com
16      Entities                          Grotefeld Hoffmann                 J. Pickett                        wpickett@ghlaw‐llp.com

                                                                                                               Sharon.petrosino@hercrentals.
17      Attorneys for HercRentals         HercRentals                        Attn: Sharon Petrosino, Esq.      com

18      Counsel for Telvent USA, LLC.     Hinckley, Allen & Snyder LLP       Attn: Jennifer V. Doran           jdoran@hinckleyallen.com
        COUNSEL FOR PARTIES‐IN‐
19      INTEREST
        ESVOLTA, LP AND
        HUMMINGBIRD ENERGY
20      STORAGE, LLC                      HOGAN LOVELLS US LLP               Attn Erin N Brady                 erin.brady@hoganlovells.com
        COUNSEL FOR PARTIES‐IN‐
21      INTEREST
        ESVOLTA, LP AND
22      HUMMINGBIRD ENERGY                                                                                     hampton.foushee@hoganlovel
        STORAGE, LLC                      HOGAN LOVELLS US LLP               Attn M Hampton Foushee            ls.com
23      Counsel for McKinsey &                                                                                 bennett.spiegel@hoganlovells.
        Company, Inc. U.S.                HOGAN LOVELLS US LLP               Attn: Bennett L. Spiegel          com
24                                                                                                             alex.sher@hoganlovells.com
        Counsel for McKinsey &                                               Attn: Peter A. Ivanick, Alex M.   peter.ivanick@hoganlovells.co
25      Company, Inc. U.S.                HOGAN LOVELLS US LLP               Sher                              m


26      Counsel to Diablo Winds, LLC      HOLLAND & HART LLP                 Attn: Risa Lynn Wolf‐Smith        rwolf@hollandhart.com

27

28

                                                                         7
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256         Filed: 05/28/19           Entered: 05/28/19 17:15:22                    Page 16
                                                         of 30
 1               DESCRIPTION                         NAME                         NOTICE NAME                           EMAIL
        Counsel for Deutsche Bank
 2      Trust Company
        Americas and Deutsche Bank
 3      National Trust
        Company as Indenture
 4      Trustees for certain                                              Attn: Robert J. Labate, David     robert.labate@hklaw.com
        bondholders                       Holland & Knight LLP            I. Holtzman                       david.holtzman@hklaw.com
 5      Counsel for Interested Party      Hopkins & Carley, a Law         Attn: Jay M. Ross, Monique D.     mjb@hopkinscarley.com
        The City of Oakland               Corporation                     Jewett‐Brewster                   jross@hopkinscarley.com
 6      Counsel for DTE Stockton, LLC,
        Mt. Poso Cogeneration
 7      Company, LLC f/k/a Mt. Poso
        Cogeneration Company, L.P.,
 8      Potrero Hills Energy Producers,
        LLC, Sunshine Gas Producers,
 9      LLC, Woodland Biomass Power,
        LLC f/k/a Woodland Biomass        HUNTON ANDREWS KURTH
10      Power, Ltd.                       LLP                             Attn: Kevin M. Eckhardt           keckhardt@huntonak.com
        Counsel for DTE Stockton, LLC,
        Mt. Poso Cogeneration
11      Company, LLC f/k/a Mt. Poso
        Cogeneration Company, L.P.,
12      Potrero Hills Energy Producers,
        LLC, Sunshine Gas Producers,
13      LLC, Woodland Biomass Power,
        LLC f/k/a Woodland Biomass        HUNTON ANDREWS KURTH
14      Power, Ltd.                       LLP                             Attn: Peter S. Partee, Sr.        ppartee@huntonak.com
        Counsel to International
15      Business Machines Corp            IBM Corporation                 Attn: Marie‐Jose Dube             mjdube@ca.ibm.com

                                                                          Centralized Insolvency
16
        Internal Revenue Service          Internal Revenue Service        Operation
17      Counsel for BlueMountain                                          Attn: Craig Varnen, Andrew J.     cvarnen@irell.com
        Capital Management, LLC           Irell & Manella LLP             Strabone                          astrabone@irell.com
18
        Counsel for The Davey Tree                                        Attn: Jeffrey M. Reisner, Kerri   jreisner@irell.com
19      Expert Company                    Irell & Manella LLP             A. Lyman                          klyman@irell.com
        Counsel for BlueMountain
20      Capital Management, LLC           Irell & Manella LLP             Attn: Michael H. Strub, Jr.       mstrub@irell.com

        Counsel to Iron Mountain          Iron Mountain Information                                         Bankruptcy2@ironmountain.co
21      Information Management, LLC       Management, LLC                 Attn: Joseph Corrigan             m

22      Interested Party CH2M HILL
        Engineers, Inc.                   Jacobs Engineering              Attn: Robert Albery               robert.albery@jacobs.com
23      Interested Party Jane Luciano     Jane Luciano                                                      jane‐luciano@comcast.net

24      Counsel for Nationwide                                                                              ajang@janglit.com
        Entities                          Jang & Associates, LLP          Attn: Alan J. Jang, Sally Noma    snoma@janglit.com
25      Counsel to Sodexo, Inc.           JD Thompson Law                 Attn: Judy D. Thompson, Esq.      jdt@jdthompsonlaw.com

26      Counsel for Peter Ouborg,         Jeffer Mangles Butler &         Attn: Robert B. Kaplan,           rbk@jmbm.com
        Mizuho Bank, Ltd.                 Mitchell LLP                    Bennett G. Young                  byoung@jmbm.com
27                                        JENKINS MULLIGAN &
        Counsel for Itron, Inc.           GABRIEL LLP                     Attn: Larry W. Gabriel            lgabriel@bg.law
28      Interested Party John A. Vos A    John A. Vos

                                                                      8
       DOCS_SF:101186.3 08442/030
     Case: 19-30088           Doc# 2256         Filed: 05/28/19       Entered: 05/28/19 17:15:22                     Page 17
                                                          of 30
 1              DESCRIPTION                           NAME                           NOTICE NAME                         EMAIL

 2                                                                                                            aortiz@jhwclaw.com
        Counsel for A&J Electric Cable    JORDAN, HOLZER & ORTIZ,            Attn: Antonio Ortiz, Shelby A    sjordan@jhwclaw.com
 3      Corporation                       PC                                 Jordan                           ecf@jhwclaw.com
        Counsel for The Act 1 Group,
 4      Inc.                              Joseph A. Eisenberg P.C.           Attn: Joseph A. Eisenberg        JAE1900@yahoo.com

 5                                                                           Attn: Tobias S. Keller, Jane     tkeller@kellerbenvenutti.com
        Counsel to Debtor                 Keller & Benvenutti LLP            Kim                              jkim@kellerbenvenutti.com
 6
                                                                                                              KDWBankruptcyDepartment@
 7      Counsel for Kompogas SLO LLC                                                                          kelleydrye.com
        and Tata Consultancy Services     Kelley Drye & Warren LLP           Attn: Benjamin D. Feder          bfeder@kelleydrye.com
 8      Counsel for Ruby Pipeline,                                                                            Mark_Minich@kindermorgan.c
        L.L.C.                            Kinder Morgan, Inc.                Attn: Mark A. Minich             om
        Counsel for Ruby Pipeline,                                                                            mosby_perrow@kindermorgan
 9
        L.L.C.                            Kinder Morgan, Inc.                Attn: Mosby Perrow               .com
        Counsel for Calpine                                                                                   aparna.yenamandra@kirkland.
10      Corporation                       Kirkland & Ellis LLP               Attn: Aparna Yenamandra          com
        Counsel for Calpine
11      Corporation                       Kirkland & Ellis LLP               Attn: David R. Seligman, P.C.    david.seligman@kirkland.com

12      Counsel for the Federal
        Monitor                           Kirkland & Ellis LLP               Attn: Marc Kieselstein, P.C.     marc.kieselstein@kirkland.com
13
        Counsel for Calpine                                                  Attn: Mark McKane, P.C.,         mark.mckane@kirkland.com
        Corporation                       Kirkland & Ellis LLP               Michael P. Esser                 michael.esser@kirkland.com
14
        Counsel for the Federal                                                                               alexander.pilmer@kirkland.co
15      Monitor                           Kirkland & Ellis LLP               Attn: R. Alexander Pilmer        m

16      Counsel for the Federal
        Monitor                           Kirkland & Ellis LLP               Attn: Stephen E. Hessler, P.C.   stephen.hessler@kirkland.com
17
                                                                                                              kklee@ktbslaw.com
18      Counsel for NextEra Energy Inc.   Klee, Tuchin, Bogdanoff &          Attn: Kenneth N. Klee, David     dstern@ktbslaw.com
        et al.                            Stern LLP                          M. Stern, Samuel M. Kidder       skidder@ktbslaw.com
19                                        Klein, Denatale, Goldner,
        Counsel for Kings River Water     Cooper, Rosenlieb & Kimball,                                        hbedoyan@kleinlaw.com
20      Association                       LLP                                Attn: Hagop T. Bedoyan           ecf@kleinlaw.com


21                                                                                                            tdubbs@labaton.com
        Counsel to Public Employees                                          Attn: Thomas A. Dubbs, Louis     lgottlieb@labaton.com
22      Retirement Association of New                                        Gottlieb, Carol C. Villegas &    cvillegas@labaton.com
        Mexico                            LABATON SUCHAROW LLP               Jeffrey A. Dubbin                jdubbin@labaton.com
23
                                                                                                              klamb@lkfirm.com
24      Counsel to County of San Luis                                        Attn: Kevin J. Lamb, Michael     mslattery@lkfirm.com
        Obispo                            LAMB & KAWAKAMI LLP                K. Slattery, Thomas G. Kelch     tkelch@lkfirm.com
25      Counsel for Pacific Mobile
        Structures, Inc.                  LANE POWELL PC                     Attn: Brad T. Summers            summerst@lanepowell.com
26
        Counsel to Dynegy Marketing
        and Trade, LLC                    Latham & Watkins LLP               Attn: Adam E. Malatesta          adam.malatesta@lw.com
27      Counsel for Crockett
        Cogeneration, Middle River
28      Power, LLC, and MRP San           Latham & Watkins LLP               Attn: Amy C. Quartarolo          amy.quartarolo@lw.com

                                                                         9
       DOCS_SF:101186.3 08442/030
     Case: 19-30088           Doc# 2256         Filed: 05/28/19          Entered: 05/28/19 17:15:22                   Page 18
                                                          of 30
 1               DESCRIPTION                         NAME                        NOTICE NAME                          EMAIL
        Joaquin Energy, LLC
 2

 3
        Counsel to Dynegy Marketing                                      Attn: Caroline A. Reckler,        caroline.reckler@lw.com
 4      and Trade, LLC                    Latham & Watkins LLP           Andrew M. Parlen                  andrew.parlen@lw.com
        Counsel for Crockett
        Cogeneration, Middle River
 5      Power, LLC, and MRP San                                          Attn: Christopher Harris,         christopher.harris@lw.com
        Joaquin Energy, LLC               Latham & Watkins LLP           Andrew M. Parlen                  andrew.parlen@lw.com
 6
                                          Law Office of Daren M.
 7      Counsel to Jesus Mendoza          Schlecter                      Attn: Daren M. Schlecter, Esq.    daren@schlecterlaw.com

 8      Counsel for Ruby Pipeline,        LAW OFFICE OF PATRICIA
        L.L.C.                            WILLIAMS PREWITT               Attn: Patricia Williams Prewitt   pwp@pattiprewittlaw.com
 9                                        Law Office of Richard L.
        Interested Party                  Antognini                      Attn: Richard L. Antognini        rlalawyer@yahoo.com
10
        Counsel to Aztrack                Law Office of Steven M.        Attn: Steven M. Olson, Esq. &
11      Construction Corporation          Olson                          Jacob M. Faircloth, Esq.          smo@smolsonlaw.com
        Counsel for LEWIS & TIBBITTS,     LAW OFFICE OF WAYNE A.
12      INC.                              SILVER                         Attn: Wayne A. Silver             ws@waynesilverlaw.com
        Counsel to Central Valley         Law Offices of Ronald K.
13      Associates, L.P.                  Brown, Jr.                     Attn: Ronald K. Brown, Jr.        Ron@rkbrownlaw.com
        Creditor and Counsel to Debra     Law Offices of Thomas J.
        Grassgreen                        Brandi                         Attn: Thomas J. Brandi            tjb@brandilaw.com
14
        Interested Party CH2M HILL                                       Attn: Matthew A. Lesnick,         matt@lesnickprince.com
15      Engineers, Inc.                   Lesnick Prince & Pappas LLP    Christopher E. Prince             cprince@lesnickprince.com
        Counsel for California
16      Independent                       Levene, Neale, Bender, Yoo
        System Operator                   & Brill L.L.P.                 Attn: David L. Neale              DLN@LNBYB.COM
17      Counsel to Global Diving &
        Salvage, Inc. and Traffic         LEVENE, NEALE, BENDER,
18      Management, Inc.                  YOO & BRILL L.L.P.             Attn: Eve H. Karasik              EHK@LNBYB.COM
                                                                                                           Lovee.Sarenas@lewisbrisbois.c
19                                                                                                         om
                                                                                                           Amy.Goldman@lewisbrisbois.c
                                                                                                           om
20                                                                       Attn: Lovee D. Sarenas, Scott     Scott.Lee@lewisbrisbois.com
        Counsel to Kepco California       Lewis Brisbois Bisgaard &      Lee, Amy L. Goldman, Jasmin       Jasmin.Yang@lewisbrisbois.co
21      LLC, RE Astoria LLC               Smith LLP                      Yang                              m

22                                        Linebarger Goggan Blair &                                        houston_bankruptcy@publica
        Counsel to Harris County          Sampson, LLP                   Attn: John D. Dillman             ns.com
23
        Counsel to California Insurance
24      Guarantee Association             Locke Lord LLP                 Attn: Aaron Smith                 asmith@lockelord.com
        Counsel for International
        Brotherhood of Electrical
25      Workers Local Union 1245          Locke Lord LLP                 Attn: Bradley C. Knapp            bknapp@lockelord.com

26      Counsel to Quanta Energy
        Services LLC                      Locke Lord LLP                 Attn: Elizabeth M. Guffy          eguffy@lockelord.com
27      Counsel to California Insurance
        Guarantee Association             Locke Lord LLP                 Attn: Lindsey E. Kress            lkress@lockelord.com
28

                                                                        10
       DOCS_SF:101186.3 08442/030
     Case: 19-30088         Doc# 2256           Filed: 05/28/19          Entered: 05/28/19 17:15:22                Page 19
                                                          of 30
 1              DESCRIPTION                           NAME                          NOTICE NAME                      EMAIL
        Counsel for International
 2      Brotherhood of Electrical
        Workers Local Union 1245           Locke Lord LLP                   Attn: Meagan S. Tom           meagan.tom@lockelord.com
 3      Counsel for International
        Brotherhood of Electrical
 4      Workers Local Union 1245           Locke Lord LLP                   Attn: W. Steven Bryant        sbryant@lockelord.com

        Counsel to Quanta Energy
 5
        Services LLC                       Locke Lord LLP                   Attn: Xiyi Fu                 jackie.fu@lockelord.com
 6      Counsel for California Power                                        Attn: Marc S. Cohen, Alicia   mscohen@loeb.com
        Exchange Corporation               LOEB & LOEB LLP                  Clough                        aclough@loeb.com
 7
        Counsel to Public Employees                                         Attn: Michael S. Etkin,       metkin@lowenstein.com
 8      Retirement Association of New                                       Andrew Behlmann & Gabriel     abehlmann@lowenstein.com
        Mexico                             LOWENSTEIN SANDLER LLP           L. Olivera                    golivera@lowenstein.com
 9
        Interested Party                   Macdonald | Fernandez LLP        Attn: Iain A. Macdonald       imac@macfern.com
10      Counsel to BARBARA ZELMER
        and ROBERT ZELMER                  Manuel Corrales, Jr., Esquire                                  mannycorrales@yahoo.com
11      Counsel to Aegion Corporation
        and its subsidiary entities:
12      Corrpro Companies, Inc.,
        Insituform Technologies, LLC
13      and
        Fibrwrap Construction
14      Services, Inc.                     MARGULIES FAITH, LLP             ATTN: CRAIG G. MARGULIES      Craig@MarguliesFaithLaw.com
        Counsel for Ghost Ship
        Warehouse Plaintiffs' Executive    MARY ALEXANDER &                                               malexander@maryalexander.c
15      Committee                          ASSOCIATES, P.C.                 Attn: Mary E. Alexander       om
                                                                                                          Annie.Duong@mccormickbarst
16                                                                                                        ow.com

17                                                                          Attn: David L. Emerzian, H.   demerzian@mccormickbarsto
        Counsel for A.J. Excavation Inc.   McCormick Barstow LLP            Annie Duong                   w.com
18
        Counsel for Philip Verwey                                                                         Annie.Duong@mccormickbarst
19      d/b/a Philip Verwey Farms          McCormick Barstow LLP            Attn: H. Annie Duong          ow.com

        Counsel to Winners Industry
20      Co., Ltd.                          McKoool Smith, P.C.              Attn: James H. Smith          jsmith@mckoolsmith.com
        Counsel to Public Employees
21      Retirement Association of New                                                                     randy.michelson@michelsonla
        Mexico                             MICHELSON LAW GROUP              Attn: Randy Michelson         wgroup.com
22      Counsel for the Official
        Committee of Unsecured                                              Attn: Dennis F. Dunne,        ddunne@milbank.com
23      Creditors                          Milbank LLP                      Samuel A. Khalil              skhalil@milbank.com

24      Counsel for the Official                                            Attn: Paul S. Aronzon,        Paronzon@milbank.com
        Committee of Unsecured                                              Gregory A. Bray, Thomas R.    Gbray@milbank.com
25      Creditors                          Milbank LLP                      Kreller                       TKreller@milbank.com

26      Counsel for Marin Clean            Mintz Levin Cohn Ferris          Attn: Abigail V. O’Brient,    avobrient@mintz.com
        Energy                             Glovsky and Popeo, P.C.          Andrew B. Levin               ablevin@mintz.com
        Counsel to Creditor EN             Mirman, Bubman &
27      Engineering, LLC                   Nahmias, LLP                     Attn: Alan I. Nahmias         anahmias@mbnlawyers.com
        Counsel to NEARON SUNSET,                                                                         kmontee@monteeassociates.c
28      LLC                                MONTEE & ASSOCIATES              Attn: Kevin P. Montee         om

                                                                           11
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256           Filed: 05/28/19            Entered: 05/28/19 17:15:22            Page 20
                                                           of 30
 1               DESCRIPTION                            NAME                   NOTICE NAME                          EMAIL

 2                                                                      Attn: James J. Ficenec, Joshua   James.Ficenec@ndlf.com
        Counsel for Exponent, Inc.          Newmeyer & Dillion LLP      B. Bevitz                        Joshua.Bevitz@ndlf.com
 3      Counsel for CALIFORNIA SELF‐                                    Attn: MAXIMILIAN A.
        INSURERS’ SECURITY FUND             NIXON PEABODY LLP           FERULLO                          mferullo@nixonpeabody.com
 4      Counsel for CALIFORNIA SELF‐
        INSURERS’ SECURITY FUND             NIXON PEABODY LLP           Attn: RICHARD C. PEDONE          rpedone@nixonpeabody.com
 5      Counsel for CALIFORNIA SELF‐
        INSURERS’ SECURITY FUND             NIXON PEABODY LLP           Attn: WILLIAM S. LISA            wlisa@nixonpeabody.com
        Counsel for Michael Vairo,
 6      Marie Dierssen, Catherine
        McClure, Tonia Hanson,
 7      Deirdre Coderre, Denise
        Stooksberry, John Stooksberry,
 8      Bryan Sullivan, Sara Hill, Isaiah
        Vera, Michael Williams, Joel
 9      Batts, Annaleisa Batts, Claudia
        Bijstra, Andries Bijstra, Roger
10      Martinez, Candice Seals,
        Gretchen Franklin, Christopher
        Franklin, Paul Bowen, Kelly
11
        Jones, Tami Coleman, Cecil
        Morris, Linda Schooling,
12      Jennifer Makin, Barbara Cruise,
        Benjamin Hernandez, Irma
13      Enriquez, Constantina Howard,
        Leroy Howard, Edward
14      Delongfield, Brenda Howell,
        Lynda Howell, Angela Coker,
15      Sally Thorp, Paradise Moose         Northern California Law                                      info@norcallawgroup.net
        Lodge, Nancy Seals                  Group, PC                   Attn: Joseph Feist               joe@norcallawgroup.net
16                                                                                                       howard.seife@nortonrosefulbr
                                                                                                         ight.com
                                                                                                         andrew.rosenblatt@nortonros
17      Counsel for NextEra Energy                                                                       efulbright.com
        Inc., NextEra Energy Partners,      NORTON ROSE FULBRIGHT       Attn: Howard Seife, Andrew       christy.rivera@nortonrosefulbr
18      L.P.                                US LLP                      Rosenblatt, Christy Rivera       ight.com

19      Counsel for Creditors                                           Attn: Gregory C. Nuti,           kfineman@nutihart.com
        Public Entities Impacted by the                                 Christopher H. Hart, Kimberly    gnuti@nutihart.com
20      Wildfires                           Nuti Hart LLP               S. Fineman                       chart@nutihart.com
        Counsel to Department of
21      Finance for the State of
        California and Governor Gavin
22      Newsom                              O’MELVENY & MYERS LLP       Attn: Jacob T. Beiswenger        jbeiswenger@omm.com
        Counsel to Department of
23      Finance for the State of                                        Attn: John J. Rapisardi, Nancy   jrapisardi@omm.com
        California and Governor Gavin                                   A. Mitchell and Daniel S.        nmitchell@omm.com
24      Newsom                              O’MELVENY & MYERS LLP       Shamah                           dshamah@omm.com
        Counsel to Department of
25      Finance for the State of
        California and Governor Gavin
26      Newsom                              O’MELVENY & MYERS LLP       Attn: Peter Friedman             pfriedman@omm.com


27      Office of the California            Office of the California
        Attorney General                    Attorney General            Attn: Bankruptcy Dept            bankruptcy@coag.gov
28

                                                                       12
       DOCS_SF:101186.3 08442/030
     Case: 19-30088           Doc# 2256           Filed: 05/28/19       Entered: 05/28/19 17:15:22                Page 21
                                                            of 30
 1               DESCRIPTION                        NAME                        NOTICE NAME                           EMAIL

 2                                                                      Attn: James L. Snyder, Esq. &     James.L.Snyder@usdoj.gov
        Office of the United States      Office of the United States    Timothy Lafreddi, Esq., Marta     timothy.s.laffredi@usdoj.gov
 3      Trustee                          Trustee                        E. Villacorta                     Marta.Villacorta@usdoj.gov
        Counsel for EDP Renewables
 4      North America LLC, Rising Tree
        Wind Farm II LLC, and
 5      Arlington Wind Power Project     Orrick, Herrington &
        LLC                              Sutcliffe LLP                  Attn: Debra Felder                dfelder@orrick.com
 6
        Counsel to Centerbridge          ORRICK, HERRINGTON &
        Partners, L.P.                   SUTCLIFFE LLP                  Attn: Douglas S. Mintz            dmintz@orrick.com
 7
        Counsel for EDP Renewables
        North America LLC, Rising Tree
 8      Wind Farm II LLC, and
        Arlington Wind Power Project     Orrick, Herrington &
 9      LLC                              Sutcliffe LLP                  Attn: Lorraine McGowen            lmcgowen@orrick.com

10      Counsel to Centerbridge          ORRICK, HERRINGTON &
        Partners, L.P.                   SUTCLIFFE LLP                  Attn: Marc A. Levinson            malevinson@orrick.com
11      Counsel for EDP Renewables
        North America LLC, Rising Tree
12      Wind Farm II LLC, and
        Arlington Wind Power Project     Orrick, Herrington &
        LLC                              Sutcliffe LLP                  Attn: Thomas C. Mitchell          tcmitchell@orrick.com
13

14      Counsel for The Baupost
        Group, L.L.C., as the                                                                             jlucas@pszjlaw.com
15      general partner and                                             Attn: Isaac M. Pachulski,         gglazer@pszjlaw.com
        investment manager for           Pachulski Stang Ziehl &        Debra I. Grassgreen, Gabriel I.   dgrassgreen@pszjlaw.com
16      certain entities                 Jones LLP                      Glazer, John W. Lucas             ipachulski@pszjlaw.com
        Counsel for TRC Companies,       Pachulski Stang Ziehl &
17      Inc.                             Jones LLP                      Attn: John D. Fiero               jfiero@pszjlaw.com

18      Counsel for Yuba County Water
        Agency                           Parkinson Phinney              Attn: Thomas R. Phinney           tom@parkinsonphinney.com
19
                                                                                                          akornberg@paulweiss.com
20                                                                      Attn: Alan W. Kornberg, Brian     bhermann@paulweiss.com
                                                                        S. Hermann, Walter R.             wrieman@paulweiss.com
21      Counsel to California Public     Paul, Weiss, Rifkind,          Rieman, Sean A. Mitchell,         smitchell@paulweiss.com
        Utilities Commission             Wharton & Garrison LLP         Neal P. Donnelly                  ndonnelly@paulweiss.com
22
        Counsel to Pension Benefit       Pension Benefit Guaranty                                         wong.andrea@pbgc.gov
23      Guaranty Corporation             Corporation                    Attn: Andrea Wong                 efile@pbgc.gov

24      Pension Benefit Guaranty         Pension Benefit Guaranty                                         morgan.courtney@pbgc.gov
        Corporation                      Corporation                    Attn: Courtney L. Morgan          efile@pbgc.gov
25      Pension Benefit Guaranty         Pension Benefit Guaranty                                         efile@pbgc.gov
        Corporation                      Corporation                    Attn: Daniel Robertson            robertson.daniel@pbgc.gov
26
        Counsel for Pension Benefit      Pension Benefit Guaranty                                         ngo.melissa@pbgc.gov
27      Guaranty Corporation             Corporation                    Attn: Melissa T. Ngo              efile@pbgc.gov
        Counsel for Puget Sound
28      Energy, Inc.                     Perkins Coie, LLP              Attn: Alan D. Smith               ADSmith@perkinscoie.com


                                                                       13
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256         Filed: 05/28/19          Entered: 05/28/19 17:15:22                 Page 22
                                                         of 30
 1               DESCRIPTION                          NAME                      NOTICE NAME                        EMAIL
        Counsel for California
 2      Independent                                                                                     kcunningham@PierceAtwood.c
        System Operator                   Pierce Atwood LLP             Attn: Keith J. Cunningham       om
 3      Counsel for Bank of America,      Pillsbury Winthrop Shaw
        N.A.                              Pittman LLP                   Attn: Dania Slim                dania.slim@pillsburylaw.com
 4      Counsel to Chevron Products
        Company, a division of            PILLSBURY WINTHROP
 5      Chevron U.S.A. Inc.               SHAW PITTMAN LLP              Attn: Hugh M. Ray, III          hugh.ray@pillsburylaw.com
        Counsel for Bank of America,      Pillsbury Winthrop Shaw
        N.A.                              Pittman LLP                   Attn: Leo T. Crowley            leo.crowley@pillsburylaw.com
 6
        Counsel for Bank of America,      Pillsbury Winthrop Shaw
        N.A.                              Pittman LLP                   Attn: M. David Minnick          dminnick@pillsburylaw.com
 7      Counsel to Chevron Products
        Company, a division of            PILLSBURY WINTHROP                                            philip.warden@pillsburylaw.co
 8      Chevron U.S.A. Inc.               SHAW PITTMAN LLP              Attn: Philip S. Warden          m
        Counsel for Ghost Ship
 9      Warehouse Plaintiffs' Executive
        Committee                         PINO & ASSOCIATES             Attn: Estela O. Pino            epino@epinolaw.com
10      Counsel for for Mark Pulido,
        Counsel for Donna Walker,
11      Mount Veeder Springs LLC,
        Counsel for Mount Veeder
12      Springs LLC                       PMRK LAW                      Attn: Peter P. Meringolo        peter@pmrklaw.com

        COUNSEL TO DIGNITY HEALTH
13      and ITS AFFILIATES                Polsinelli LLP                Attn: Lindsi M. Weber           lweber@polsinelli.com

14      COUNSEL TO DIGNITY HEALTH
        and ITS AFFILIATES                Polsinelli LLP                Attn: Randye B. Soref           rsoref@polsinelli.com
15
                                                                                                        pgeteam@PrimeClerk.com
16      Claims Agent                      Prime Clerk LLC               Attn: Herb Baer                 serviceqa@primeclerk.com

        Counsel for Agile Sourcing        Procopio, Cory, Hargreaves                                    gerald.kennedy@procopio.co
17      Partners, Inc.                    & Savitch LLP                 Attn: Gerald P. Kennedy, Esq.   m

18
        Counsel for Ad Hoc Group of                                                                     mbienenstock@proskauer.com
        Institutional Par Bondholders                                   Attn: Martin J. Bienenstock,    brosen@proskauer.com
19      of Pacific Gas and Electric Co.   Proskauer Rose LLP            Brian S. Rosen, Maja Zerjal     mzerjal@proskauer.com

20      Counsel for Ad Hoc Group of                                     Attn: Michael A. Firestein,     mfirestein@proskauer.com
        Institutional Par Bondholders                                   Lary Alan Rappaport, Steve Y.   lrappaport@proskauer.com
21      of Pacific Gas and Electric Co.   Proskauer Rose LLP            Ma                              sma@proskauer.com
        Interested Party Provencher &
22      Flatt                             Provencher & Flatt, LLP       Attn: Douglas b. Provencher     dbp@provlaw.com
        Interested Party Pryor
23      Cashman LLP                       Pryor Cashman LLP             Attn: Ronald S. Beacher         rbeacher@pryorcashman.com
        Counsel for AECOM Technical
24      Services, Inc., Kiefner and
        Associates, Inc., JAN X‐Ray
25      Services, Inc., Counsel for
        Kiefner and Associates, Inc.
        and JAN X‐Ray Services, Inc.,
26
        AECOM Technical Services,
        Inc., Counsel for Parsons
27      Environment & Infrastructure,                                   Attn: Christopher O. Rivas,     crivas@reedsmith.com
        Inc.                              Reed Smith LLP                Marsha A. Houston               mhouston@reedsmith.com
28

                                                                       14
       DOCS_SF:101186.3 08442/030
     Case: 19-30088           Doc# 2256         Filed: 05/28/19         Entered: 05/28/19 17:15:22              Page 23
                                                          of 30
 1                DESCRIPTION                         NAME                    NOTICE NAME                         EMAIL
        Counsel for Creditors Nevada
 2      Irrigation District, Counsel for
        Attorneys for Creditors Lodi
 3      Gas Storage, L.L.P. Wild Goose,
        LLC                                 Reed Smith LLP            Attn: Jonathan R. Doolittle      jdoolittle@reedsmith.com
 4      Counsel for Parsons
        Environment & Infrastructure,
 5      Inc.                                Reed Smith LLP            Attn: Marsha A. Houston          mhouston@reedsmith.com
        Counsel for Creditors Nevada
        Irrigation District, Counsel for
 6      Attorneys for Creditors Lodi
        Gas Storage, L.L.P. Wild Goose,
 7      LLC                                 Reed Smith LLP            Attn: Monique B. Howery          mhowery@reedsmith.com
        Counsel for Lodi Gas Storage,
 8      L.L.P. Wild Goose, LLC              Reed Smith LLP            Attn: Peter Munoz                pmunoz@reedsmith.com
        Counsel for Bank of New York
 9      Mellon                              Reed Smith LLP            Attn: Robert P. Simons           rsimons@reedsmith.com
        Counsel for Pivot Interiors, Inc.   RIMON, P.C.               Attn: Lillian G. Stenfeldt       lillian.stenfeldt@rimonlaw.com
10
        Counsel for Pivot Interiors, Inc.   RIMON, P.C.               Attn: Phillip K. Wang            phillip.wang@rimonlaw.com
11      Special Bankruptcy Counsel for
        Certain Fire Damage
        Plaintiffs/Claimants Relating to
12      the North Bay Fire Litigation of
        October 2017 and the Camp
13      Fire Litigation                     Ringstad & Sanders LLP    Attn: Nanette D. Sanders         nanette@ringstadlaw.com
        Individual Plaintiffs Executive
14      Committee appointed by the
        California Superior Court in the
15      North Bay Fire Cases, Judicial
        Council Coordination
16      Proceeding Number 4955,
        Pursuant to the terms of the
17      Court’s Case Management                                       Attn: Bill Robins, III, Robert   robins@robinscloud.com
        Order No. 1                         Robins Cloud LLP          Bryson                           rbryson@robinscloud.com
        Counsel for ELLIOTT
18      MANAGEMENT
        CORPORATION, on behalf of
19      itself and certain funds and                                                                   gregg.galardi@ropesgray.com
        accounts managed, advised, or                                 Attn: Gregg M. Galardi, Keith    keith.wofford@ropesgray.com
20      sub‐advised by it                   ROPES & GRAY LLP          H. Wofford, Daniel G. Egan       daniel.egan@ropesgray.com
        Counsel for The Baupost Group
21      L.L.C., as the managing general                                                                mark.bane@ropesgray.com
        partner and/or investment                                     Attn: Matthew M. Roose,          matthew.roose@ropesgray.co
22      manager for certain entities        Ropes & Gray LLP          Mark I. Bane                     m
        Counsel for The Baupost Group
23      L.L.C., as the managing general                                                                peter.welsh@ropesgray.com
        partner and/or investment                                     Attn: Peter L. Welsh, Joshua     joshua.sturm@ropesgray.com
24      manager for certain entities        Ropes & Gray LLP          Y. Sturm, & Patricia I. Chen     patricia.chen@ropesgray.com
        Counsel for ELLIOTT
25      MANAGEMENT
        CORPORATION, on behalf of
        itself and certain funds and                                                                   ssally@ropesgray.com
26      accounts managed, advised, or                                 Attn: Stephen Moeller‐Sally,     matthew.mcginnis@ropesgray.
        sub‐advised by it                   ROPES & GRAY LLP          Matthew L. McGinnis              com
27
                                                                      Attn: Roger F. Friedman,         rfriedman@rutan.com
28      Counsel for Creditor ARB, INC.      RUTAN & TUCKER, LLP       Philip J. Blanchard              pblanchard@rutan.com

                                                                     15
       DOCS_SF:101186.3 08442/030
     Case: 19-30088           Doc# 2256          Filed: 05/28/19      Entered: 05/28/19 17:15:22               Page 24
                                                           of 30
 1                DESCRIPTION                        NAME                         NOTICE NAME                          EMAIL
        Counsel for for City and County
 2      of San Francisco, including all
        of its agencies, departments,     San Francisco City Attorney’s                                    Owen.Clements@sfcityatty.org
 3      or instrumentalities              Office                          Attn: Owen Clements              Catheryn.Daly@sfcityatty.org
                                                                          Attn: Christopher R.
 4      Counsel for International                                         Belmonte, Esq., Pamela A.        cbelmonte@ssbb.com
        Business Machines Corp.           Satterlee Stephens LLP          Bosswick, Esq.                   pbosswick@ssbb.com
 5      COUNSEL TO MARIE VALENZA,
        BRANDEE GOODRICH, KRISTAL
        DAVIS‐BOLIN, ASHLEY
 6      DUITSMAN, BARBARA MORRIS,
        MARY HAINES                       SAVAGE, LAMB & LUNDE, PC        ATTN: E. RYAN LAMB               erlamblaw@gmail.com
 7
        Counsel to Compass Lexecon,       SCHNADER HARRISON
 8      LLC                               SEGAL & LEWIS LLP               Attn: George H. Kalikman         gkalikman@schnader.com

 9      Counsel to HDI Global Specialty                                                                    dmg@severson.com
        SE, Munich Re, and Party                                          Attn: Duane M. Geck, Donald      dhc@severson.com
10      Liberty Specialty Markets         SEVERSON & WERSON               H. Cram, Bernard J. Kornberg     bjk@severson.com
        Counsel for Turner
11      Construction Company                                              Attn: M. Ryan Pinkston,          rpinkston@seyfarth.com
        Case                              Seyfarth Shaw LLP               Christopher J. Harney            charney@seyfarth.com
12      Counsel for East Bay
        Community Energy Authority        Shemanolaw                      Attn: David B. Shemano           dshemano@shemanolaw.com
13      Counsel to Ormat Technolgies      Sheppard, Mullin, Richter &
        Inc.                              Hampton LLP                     Attn: Michael M. Lauter, Esq.    mlauter@sheppardmullin.com
14
        Counsel to Gartner, Inc.          SHIPMAN & GOODWIN LLP           Attn: ERIC GOLDSTEIN             egoldstein@goodwin.com
15      Attorneys for Cushman &           Shulman Hodges & Bastian        Attn: Leonard M. Shulman,        lshulman@shbllp.com
        Wakefield, Inc.                   LLP                             Melissa Davis Lowe               mlowe@shbllp.com
16
        Counsel for TURN – The Utility                                    Attn: David V. Duperrault,       dvd@svlg.com
17      Reform Network                    Silicon Valley Law Group        Kathryn E. Barrett               keb@svlg.com
        Counsel to the Board of PG&E
18      Corporation and Pacific Gas
        and Electric Company and
19      Certain Current and Former        SIMPSON THACHER &
        Independent Directors             BARTLETT LLP                    Attn: Jonathan Sanders           jsanders@stblaw.com
20      Counsel to the Board of PG&E
        Corporation and Pacific Gas                                                                        michael.torkin@stblaw.com
21      and Electric Company and                                          Attn: Michael H. Torkin,         ngoldin@stblaw.com
        Certain Current and Former        SIMPSON THACHER &               Nicholas Goldin, Kathrine A.     kmclendon@stblaw.com
22      Independent Directors             BARTLETT LLP                    McLendon, Jamie J. Fell          jamie.fell@stblaw.com

23      Counsel to Atlantica Yield plc    SKADDEN, ARPS, SLATE,
        and Mojave Solar LLC              MEAGHER & FLOM LLP              Attn: Amy S. Park                Amy.Park@skadden.com
24      Counsel to Atlantica Yield plc    SKADDEN, ARPS, SLATE,
        and Mojave Solar LLC              MEAGHER & FLOM LLP              Attn: J. Eric Ivester            Eric.Ivester@skadden.com
25      Counsel for Creditor and Party‐
        in‐Interest Sonoma Clean          Sonoma Clean Power              Attn: Jessica Mullan, General    jmullan@sonomacleanpower.o
26      Power Authority                   Authority                       Counsel                          rg

27      Counsel for Southern California   Southern California Edison      Attn: Julia A. Mosel, Patricia   Julia.Mosel@sce.com
        Edison Company                    Company                         A. Cirucci                       patricia.cirucci@sce.com
28      Counsel for Garcia and
        Associates                        St. James Law, P.C.             Attn: Michael St. James          Ecf@stjames‐law.com
                                                                        16
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256         Filed: 05/28/19            Entered: 05/28/19 17:15:22                Page 25
                                                         of 30
 1               DESCRIPTION                          NAME                          NOTICE NAME                          EMAIL

 2      Counsel for California             State of California Franchise
        Franchise Tax Board                Tax Board                        Attn: Todd M. Bailey              todd.bailey@ftb.ca.gov
 3      Interested Parties Director of
        Industrial Relations and Office
 4      of Self‐Insurance Plans,           State of California,
        California Department of           Department of Industrial
        Industrial Relations               Relations                        Attn: John Cumming                jcumming@dir.ca.gov
 5
        Sonoma County Treasurer &
        Tax Collector                      Steckbauer Weinhart, LLP         Attn: Barry S. Glaser             bglaser@swesq.com
 6      Counsel to Allianz Global
        Corporate & Specialty              Stevens & Lee, P.C.              Attn: Constantine D. Pourakis     cp@stevenslee.com
 7
        Counsel to Allianz Global
 8      Corporate & Specialty              Stevens & Lee, P.C.              Attn: Leonard P. Goldberger       lpg@stevenslee.com

 9      Counsel for Liberty Mutual Life                                     Attn: Jan D. Sokol, Esq., Kevin   jdsokol@lawssl.com
        Insurance Company                  Stewart Sokol & Larkin LLC       M. Coles, Esq.                    kcoles@lawssl.com
                                           STEYER LOWENTHAL
10
        Counsel for Tanforan Industrial    BOODROOKAS ALVAREZ &
        Park, LLC                          SMITH LLP                        Attn: Dana M. Andreoli            dandreoli@steyerlaw.com
11                                         STEYER LOWENTHAL
        Counsel for Tanforan Industrial    BOODROOKAS ALVAREZ &
12      Park, LLC                          SMITH LLP                        Attn: Jeffrey H. Lowenthal        jlowenthal@steyerlaw.com
        Counsel to The Okonite
13      Company                            STITES & HARBISON PLLC           Attn: Elizabeth Lee Thompson      ethompson@stites.com
        Counsel for Gill Ranch Storage,
14      LLC, Counsel for Dynamics,
        Inc., et al., Counsel for FTP
15      Power LLC, et al.                  STOEL RIVES LLP                  Attn: David B. Levant             david.levant@stoel.com
        Counsel to Avangrid
16      Renewables, LLC, Klondike
        Wind Power III LLC, and Shiloh I
        Wind Project LLC, Enel Green
17      Power North America, Inc., et
        al. and Enel X, Counsel for Gill
18      Ranch Storage, LLC, Counsel
        for Dynamics, Inc., et al.,
19      Counsel for Power LLC, et al.      Stoel Rives LLP                  Attn: Gabrielle Glemann           gabrielle.glemann@stoel.com
        Counsel to Avangrid
20      Renewables, LLC, Klondike
        Wind Power III LLC, and Shiloh I
21      Wind Project LLC, Enel Green
        Power North America, Inc., et
22      al. and Enel X, Counsel for Gill
        Ranch Storage, LLC, Counsel
        for Dynamics, Inc., et al.,
23      Counsel for Power LLC, et al.      Stoel Rives LLP                  Attn: Oren Buchanan Haker         oren.haker@stoel.com
        Counsel for Gill Ranch Storage,
24      LLC, Counsel for Dynamics,
        Inc., et al., Counsel for FTP
25      Power LLC, et al.                  STOEL RIVES LLP                  Attn: Sunny S. Sarkis             sunny.sarkis@stoel.com
                                           STROOCK & STROOCK &
26      Counsel for Mizuho Bank, Ltd.      LAVAN LLP                        Attn: David W. Moon               dmoon@stroock.com
        Counsel for JPMorgan Chase
27      Bank, N.A., as DIP                 Stroock & Stroock & Lavan
        Administrative Agent               LLP                              Attn: Frank A. Merola             fmerola@stroock.com
28

                                                                           17
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256           Filed: 05/28/19            Entered: 05/28/19 17:15:22                Page 26
                                                           of 30
 1              DESCRIPTION                          NAME                       NOTICE NAME                          EMAIL

 2      Counsel for JPMorgan Chase                                      Attn: Kristopher M. Hansen,       khansen@stroock.com
        Bank, N.A., as DIP                Stroock & Stroock & Lavan     Erez E. Gilad, Matthew G.         egilad@stroock.com
 3      Administrative Agent              LLP                           Garofalo                          mgarofalo@stroock.com

 4

 5                                                                                                        khansen@stroock.com
                                                                                                          egilad@stroock.com
 6                                                                                                        mgarofalo@stroock.com
                                                                                                          holsen@stroock.com
 7                                                                      Attn: Mark A. Speiser,            mspeiser@stroock.com
                                          STROOCK & STROOCK &           Kenneth Pasquale, Sherry J.       kpasquale@stroock.com
        Counsel for Mizuho Bank, Ltd.     LAVAN LLP                     Millman, Harold A. Olsen          smillman@stroock.com
 8      Counsel for Creditors
        Public Entities Impacted by the   Stutzman, Bromberg,           Attn: Sander L. Esserman, Cliff   esserman@sbep‐law.com
 9      Wildfires                         Esserman & Plifka, P.C.       I. Taylor                         taylor@sbep‐law.com

10                                                                      Attn: James P. Hill,              hill@SullivanHill.com
        Counsel to Singleton Law Firm                                   Christopher V. Hawkins,           hawkins@SullivanHill.com
11      Fire Victim Claimants             Sullivan Hill Rez & Engel     Jonathan S. Dabbieri              dabbieri@SullivanHill.com
        Counsel for Project               Synergy Project
12      Management, Inc.                  Management, Inc.              c/o Law Office of Ivan C. Jen     ivan@icjenlaw.com
        Counsel for BrightView
13      Enterprise
        Solutions, LLC, Counsel for
14      Granite Construction
        Incorporated, BrightView
15      Landscape Services, Inc.          Taylor English Duma LLP       Attn: John W. Mills, III          jmills@taylorenglish.com

                                                                        Attn: Stephan Brown and
16      Counsel to Road Safety, Inc.      The Bankruptcy Group, P.C.    Daniel Griffin                    daniel@thebklawoffice.com

17      Counsel for The Davey Tree        The Davey Tree Expert         Attn: Erika J. Schoenberger,      Erika.Schoenberger@davey.co
        Expert Company                    Company                       General Counel                    m
18
                                                                                                          altogut@teamtogut.com
19                                                                      Attn: Albert Togut, Kyle J.       kortiz@teamtogut.com
        Counsel to Compass Lexecon,                                     Ortiz, Amy M. Oden, Amanda        aoden@teamtogut.com
20      LLC                               TOGUT, SEGAL & SEGAL LLP      C. Glaubach                       aglaubach@teamtogut.com
        Counsel for Valero Refining
21      Company‐California                Trodella & Lapping LLP        Attn: Richard A. Lapping          Rich@TrodellaLapping.com
        Counsel for Consolidated
22      Edison Development Inc.,
        Southern Power Company            TROUTMAN SANDERS LLP          Attn: Gabriel Ozel                gabriel.ozel@troutman.com
23                                                                                                        harris.winsberg@troutman.co
                                                                                                          m
24      Counsel for Southern Power                                      Attn: Harris B. Winsberg, Esq.,   matthew.roberts2@troutman.
        Company                           TROUTMAN SANDERS LLP          Matthew G. Roberts, Esq.          com
        Counsel for Consolidated                                                                          hugh.mcdonald@troutman.co
25
        Edison Development Inc.           Troutman Sanders LLP          Attn: Hugh M. McDonald            m
26      Counsel for TURN – The Utility    TURN—The Utility Reform       Attn: Mark Toney, Thomas          mtoney@turn.org
        Reform Network                    Network                       Long                              tlong@turn.org
27      Interested Party United States
        on behalf of the Federal Energy
28      Regulatory Commission             U.S. Department of Justice    Attn: Danielle A. Pham            danielle.pham@usdoj.gov

                                                                       18
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256          Filed: 05/28/19         Entered: 05/28/19 17:15:22                Page 27
                                                          of 30
 1               DESCRIPTION                          NAME                        NOTICE NAME                         EMAIL
        Counsel for Interested Party
 2      United States on behalf of the
        Federal Energy Regulatory
 3      Commission                         U.S. Department of Justice     Attn: Danielle A. Pham           danielle.pham@usdoj.gov

 4
                                                                          Attn: Joseph H. Hunt, Ruth A.
 5                                                                        Harvey, Ruth A. Harvey, Kirk
                                                                          Manhardt, Matthew Troy,
 6      Counsel to Federal Energy          U.S. Department of Justice,    Marc S. Sacks, Danielle A.
        Regulatory Commission              Civil Division                 Pham, and Shane Huang            shane.huang@usdoj.gov
 7
                                                                          Attn: Joseph H. Hunt, Ruth A.
 8                                                                        Harvey, Ruth A. Harvey, Kirk
                                                                          Manhardt, Matthew Troy,
 9      Counsel to Federal Energy          U.S. Department of Justice,    Marc S. Sacks, Danielle A.
        Regulatory Commission              Civil Division                 Pham, and Shane Huang            shane.huang@usdoj.gov
10
                                           Union Pacific Railroad         Attn: Tonya W. Conley, Lila L.
11      Interested Party                   Company                        Howe                             bankruptcynotices@up.com
        Counsel to the United States of
12      America, Department of             United States Department of
        Energy                             Justice Civil Division         Attn: Matthew J. Troy            matthew.troy@usdoj.gov
        Counsel to the United States of
13
        America, Department of             United States Department of
        Energy                             Justice Civil Division         Attn: Matthew J. Troy            matthew.troy@usdoj.gov
14
        US Securities and Exchange         US Securities and Exchange     Attn: Jina Choi, Regional
15      Commission                         Commission                     Director                         sanfrancisco@sec.gov

16      US Securities and Exchange         US Securities and Exchange     Attn: Office of General
        Commission                         Commission                     Counsel                          secbankruptcy@sec.gov
17
        Counsel to Public Employees        WAGSTAFFE, VON
18      Retirement Association of New      LOEWENFELDT, BUSCH &           Attn: James M. Wagstaffe &       wagstaffe@wvbrlaw.com
        Mexico                             RADWICK, LLP                   Frank Busch                      busch@wvbrlaw.com
19      Individual Plaintiffs Executive
        Committee appointed by the
        California Superior Court in the
20      North Bay Fire Cases, Judicial
        Council Coordination                                                                               mkelly@walkuplawoffice.com
21      Proceeding Number 4955,                                                                            kbaghdadi@walkuplawoffice.c
        Pursuant to the terms of the                                      Attn: Michael A. Kelly,          om
22      Court’s Case Management            Walkup Melodia Kelly &         Khaldoun A. Baghdadi, Max        mschuver@walkuplawoffice.co
        Order No. 1                        Schoenberger                   Schuver                          m
23      Counsel for Aera Energy LLC,
        Midway Sunset Congeneration        Walter Wilhelm Law Group a     Attn: Riiley C. Walter,          rileywalter@W2LG.com
24      Company                            Professional Corporation       Michael L. Wilhelm               Mwilhelm@W2LG.com

25                                                                                                         stephen.karotkin@weil.com
                                                                          Attn: Stephen Karotkin,          matthew.goren@weil.com
26      Counsel to Debtor                  Weil, Gotshal & Manges LLP     Jessica Liou, Matthew Goren      jessica.liou@weil.com

27

28

                                                                         19
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256          Filed: 05/28/19           Entered: 05/28/19 17:15:22               Page 28
                                                          of 30
 1              DESCRIPTION                        NAME                         NOTICE NAME                      EMAIL

 2
        Counsel for Engineers and                                                                     bankruptcycourtnotices@unio
 3      Scientists of                                                                                 ncounsel.net
        California, Local 20, IFPTE,                                                                  erich@unioncounsel.net
 4      Counsel for SEIU United                                                                       tmainguy@unioncounsel.net
        Service Workers ‐ West          Weinberg Roger & Rosenfeld      Attn: Emily P. Rich           cgray@unioncounsel.net
 5      Counsel for Sempra Energy,
        San Diego Gas & Electric
 6      Company, and Southern
        California Gas Company          White & Case LLP                Attn: J.Christopher Shore     cshore@whitecase.com
        Counsel for Sempra Energy,
 7      San Diego Gas & Electric
        Company, and Southern
 8      California Gas Company          White & Case LLP                Attn: Roberto J. Kampfner     rkampfner@whitecase.com
        Counsel for Sempra Energy,
 9      San Diego Gas & Electric
        Company, and Southern                                           Attn: Thomas E Lauria,        tlauria@whitecase.com
10      California Gas Company          White & Case LLP                Matthew C. Brown              mbrown@whitecase.com
        Counsel for Ballard Marine                                                                    TBlischke@williamskastner.co
11      Construction, Inc.              Williams Kastner                Attn: Todd W. Blischke        m

12                                                                      Attn: Matthew A. Feldman,     mfeldman@willkie.com
        Counsel for Ad Hoc Group of                                     Joseph G. Minias, Daniel I.   jminias@willkie.com
13      Subrogation Claim Holders       Willkie Farr & Gallagher LLP    Forman                        dforman@willkie.com

14      Interested Party ICE NGX        WILMER CUTLER PICKERING                                       CHRIS.JOHNSTONE@WILMERH
        Canada Inc.                     HALE & DORR LLP                 Attn: Chris Johnstone         ALE.COM
15      Counsel for Macquarie Energy
        LLC, Counsel for California
        Efficiency + Demand
16
        Management Council, Counsel
        for Cypress Energy Partners,
17      L.P., Tulsa Inspection
        Resources – PUC, LLC, Tulsa
18      Inspection Resources, LLC, CF
        Inspection Management, LLC,
19      and Cypress Energy
        Management – TIR, LLC,
20      Counsel for Peninsula Clean
        Energy Authority                Winston & Strawn LLP            Attn: David Neier             dneier@winston.com
21      Counsel for California
        Efficiency + Demand
        Management Council, Counsel
22      for Cypress Energy Partners,
        L.P., Tulsa Inspection
23      Resources – PUC, LLC, Tulsa
        Inspection Resources, LLC, CF
24      Inspection Management, LLC,
        and Cypress Energy
25      Management – TIR, LLC,
        Counsel for Peninsula Clean
26      Energy Authority                WINSTON & STRAWN LLP            Attn: Justin E. Rawlins       jrawlins@winston.com
        Counsel for Macquarie Energy
27      LLC                             Winston & Strawn LLP            Attn: Michael A. Yuffee       myuffee@winston.com
        Counsel for Hoffman
        Southwest Corp.                 WINTHROP COUCHOT
28      dba Professional Pipeline       GOLUBOW HOLLANDER, LLP          Attn: Richard H. Golubow      rgolubow@wcghlaw.com

                                                                       20
       DOCS_SF:101186.3 08442/030
     Case: 19-30088          Doc# 2256       Filed: 05/28/19            Entered: 05/28/19 17:15:22            Page 29
                                                       of 30
 1                 DESCRIPTION                      NAME                      NOTICE NAME                        EMAIL
        Services
 2

 3
        Counsel for Liberty Mutual Life
 4      Insurance Company                 Wolkin Curran, LLP           Attn: James D. Curran, Esq.    jcurran@wolkincurran.com
        Counsel for Ballard Marine
        Construction, Inc.                Worley Law, P.C.             Attn: Kirsten A. Worley        kw@wlawcorp.com
 5

 6
       SERVED VIA US MAIL
 7
       PG&E Corporation                           Office of the United States Attorney       Placer County Office of the Treasurer-
       Attn: President or General Counsel         for the Northern District of California    Tax Collector
 8                                                Attn: Bankruptcy Unit       Federal        Attn: Robert Kanngiesser
       77 Beale Street
       P.O. Box 77000                             Courthouse                                 2976 Richardson Drive
 9                                                450 Golden Gate Avenue                     Auburn, CA 95603
       San Francisco, CA 94177
                                                  San Francisco, CA 94102
10
       Federal Energy Regulatory                  U.S. Nuclear Regulatory Commission         U.S. Nuclear Regulatory Commission
11     Commission                                 Attn: General Counsel                      Attn: General Counsel
       Attn: General Counsel                      U.S. NRC Region IV                         Washington, DC 20555-0001
12     888 First St NE                            1600 E. Lamar Blvd.
       Washington, DC 20426                       Arlington, TX 76011
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    21
       DOCS_SF:101186.3 08442/030
     Case: 19-30088         Doc# 2256          Filed: 05/28/19        Entered: 05/28/19 17:15:22              Page 30
                                                         of 30
